Breast cancer
The next item is the report (A5-0159/2003) by Mrs Jöns, on behalf of the Committee on Women's Rights and Equal Opportunities, on breast cancer in the European Union [2002/2279(INI)].
Mr President, Commissioner, ladies and gentlemen, it gives me great pleasure to tell you that 15 national presidents from the European Breast Cancer Coalition, Europa Donna, are following this debate in the public gallery.
Breast cancer affects all of us. In the European Union, someone is diagnosed with it every two and a half minutes. Every year, 216 000 women suffer from this disease and 79 000 women still die from it even though 90% of all cases can be cured if they are diagnosed and properly treated at an early stage. For the most part, these women die when they have their most important responsibilities in society. Breast cancer is still the most frequent cause of death in women between the ages of 35 and 55. Every year, though, 25 000 women could be saved if all Member States were to offer proper preventive care, that is to say, screening in accordance with the European Guidelines for Mammography Screening. They would provide women with a guarantee that their radiologist carries out only breast X-ray examinations and that he reads about 5 000 mammograph screenings a year, which enables him to evaluate them with an experienced eye.
It is completely unacceptable that, eleven years after the EU guidelines were submitted, only eight Member States offer national mammography screening programmes. In countries like Sweden, Finland, the Netherlands and the United Kingdom, 90% of all women aged between 50 and 69 already participate in screening programmes, but in my own country of Germany, barely 2% of women in this age group are offered screening. This despite the fact that, according to the World Health Organisation, it can be proved that mammography screening reduces mortality by an unbelievable 35%.
Even the best early detection is of no use however if subsequent treatment is inadequate, or downright wrong. The report therefore calls on Member States to establish a network of multidisciplinary breast centres to cover the entire population of the EU, with one centre for every 330 000 inhabitants. These centres should be certified by an independent body and subject to regular review. The entire medical team of doctors and nurses should specialise in both benign and malignant breast disease and there should be multidisciplinary case conferences to discuss each case. It is particularly important that the surgeons should perform only breast operations, and that the centre should perform a minimum of 150 primary breast cancer operations per year, because expert knowledge comes only through experience.
These breast centres are extremely important because it has been shown that women who are treated in them have a higher chance of being cured. Rates of survival in Sweden, for example, which has both nation-wide screening and breast centres, are 16% higher than in Austria, where neither of these exist. In fact, only Sweden, Denmark, Portugal and the United Kingdom have breast centres that cover the entire country. It is precisely because of these disparities in the mortality and survival rates that we must develop a common European strategy in the fight against breast cancer. We have to get the right information quicker and get better at exchanging experience. We have to introduce a system of benchmarking and be guided by best practice. This is the only way to save the lives of more women and, at the same time, help to reduce the cost of health care. And I am convinced that it is the only way to exert positive pressure on countries that lag behind.
The same is also true of national cancer registers, which are a fundamental prerequisite for reliable data, and which exist only in half of the Member States. Our request to governments to create, by 2008, the conditions required for a 25% reduction in the breast-cancer mortality rate in the EU is not unrealistic. It can be achieved if the political will exists and if the medical profession supports us. The United Kingdom has been exemplary in showing us how. In this regard, I would ask the Commission to join us in taking stock of the situation in 2006. We know that the Commission is on our side. This was made clear once more with the proposal for a Council recommendation on cancer prevention. It is only if the proposals made in this report are rapidly implemented that every woman in Europe - irrespective of place of residence, social status and education - will soon have the same optimum screening for, and treatment of, cancer.
Mr President, this is not the first time Mrs Jöns has brought as serious a matter as combating breast cancer into the limelight in a very specific and efficient manner and it is important and proves yet again that the commitment and systematic work of one person can set policies in motion. Thus, I should like personally to congratulate Mrs Jöns both on the quality of her report and on her continuous commitment to this very important issue.
The fight against breast cancer is a public health priority. A number of figures were quoted. I think it is important to repeat them so that we understand the size of the problem. 220,000 new cases a year, 75,000 women who die from this disease. However, according to estimates and studies, the lives of 25,000 women a year could have been saved if proper screening practices were applied to all women in the European Union. Prevention, therefore, proper screening, saves lives and that is also the report's message.
In her report, Mrs Jöns examines both best practices in connection with cancer screening and best practices and effective experience in connection with treatment for and care of breast cancer. It is important to say that many of the elements and proposals formulated emanate from the various actions undertaken by the Commission between the years 1987 and 2002 within the framework of three successive 'Europe Against Cancer' programmes.
These programmes, together with the new programme in the field of public health illustrate the Commission's commitment to combating this major illness. One important element of policies at European level, therefore, is the inventory we have today and the knowledge we have about what is happening in the Member States, so that we can choose the best and most efficient practices and so that the Member States themselves can identify their own weaknesses.
The second important element of policies and choices is the proposal for a recommendation, which essentially also illustrates the Commission's commitment. The proposal for a recommendation on cancer screening issued on 5 May. The objective of this proposal is to formulate recommendations for the implementation of mass screening programmes on a proper scientific basis. This recommendation has already been submitted to the Council of Ministers for Health, which was held on Monday this week. What does it contain? Essentially it contains a proposal for measures which aim to correlate screening practices with the results obtained in the various Member States. This means that there must now be quantitative targets from the Member States concerning the rate of reduction in the death rate from cancer.
The Commission's proposal for a recommendation is a general framework which, of course, cannot have the binding force of legislation, given that we all know that these are issues that come under the jurisdiction of the Member States. However, this proposal for a recommendation makes provision for the submission of a report on the implementation of cancer screening programmes on the basis of the statistics provided by the Member States by the end of the third year after the date of their approval, and this report will constitute the basis for evaluating and analysing any further action.
In addition to the proposal for a recommendation which, as I said, was the second basic element of the European Union's policy after the inventory of the existing situation, the third important element is the action programmes. The Commission has undertaken a major action which relates to the public health programme for the years 2000-2008. These programmes make use of the results and achievements of previous programmes, including the programme against cancer, and the relevant networks. And here I should like to welcome to the gallery the representatives of the networks, the chairmen of the organisations fighting breast cancer, and say that, in our experience also, it is clear that the role of these organisations, the commitment of volunteers, the commitment of civil society, plays a very important role and we see that, in numerous countries, there have been essential improvements and changes to the situation in the field of breast cancer due to the operation of these networks. Of course, some of them are also pan-European in range.
In 2004, the Commission is due to submit a final report to the European Parliament and the Council on the success of this 'Europe Against Cancer' programme. This programme, the public health programme, includes exchanges of information and best practices between the Member States. Essentially, it is about reinforcing cooperation between states so that each can learn from the other. This is in keeping with paragraph 13 of Mrs Jöns' report and, of course, it recognises and supports the need for common strategies and actions in sectors such as research and technical equipment and technological development, which is also in keeping with paragraph 6 of the report.
The Commission is currently evaluating the numerous proposals for plans submitted for funding in 2003. In conjunction with the priorities of the programme of work for 2003, the services will take account in the final choice of the priorities set out in the report and, of course, we shall take serious account of all the recommendations formulated.
As far as the proposal for a conference on the outcome of the 'Europe Against Cancer' programme is concerned, I think that it should be discussed with the next presidencies. I should like to express a slight hesitation as to the possibility of its being organised within the framework of the Italian Presidency, given that there is not much time, but of course we can try and find the best possible time.
Finally, allow me to inform you that the Commission intends to create a health information portal on the Internet. This portal will be a source of information on public health in the European Union; its content will cover a wealth of topics and it will be a single point of access for citizens, patients, doctors, experts, the competent authorities and the networks. We believe that this portal will be an important tool in everyone's hands for exchanging experiences and promoting policies.
Mr President, I should like to close by thanking Mrs Jöns on behalf of Mr Byrne, who was prevented from coming by very important commitments, for her particular contribution to the implementation of our common objective and to congratulate her warmly.
Mr President, every family, every household in the European Union has at some time or other come into contact with cancer, a terrible disease that you can never get rid of, even though you may recover from it. That the European Union is not only active in the field of cancer prevention and the detection of this terrible disease, but also creates the opportunities to cure cancer through the research programme there are EUR 400 million available for this research programme must be heartening for the European citizen. That is also the reason why Mrs Jöns and I, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, and together with all its members, have worked together consummately to ensure that the report of our rapporteur, Mrs Jöns, now before you can really be seamlessly supported by our group. Together we have followed a path that we think is the best for everyone who has to face, will have to face or has had to face the problem.
There are great differences in Europe. I am proud of my own country: our screening programme is perfect, but that does not mean that there is nothing now to be done there. There are differences in the sense that the breast cancer problem is greater for women in the Northern European countries, at least it occurs more, and that in other countries - and I am looking at the accession countries here too - it occurs less but the chance of a cure also differs very widely across the European Union. That means that what was started in the 1990s with the breast screening programmes now requires further completion, and that is why we stand together. I shall be making a further remark about this directly.
I am asking the Commission for attention to be given to other programmes, other forms of cancer that are also very curable and to which I feel we have really devoted too little attention to date. One example is cervical cancer, which you can detect very early using the HPV test and for which we as the European Union should be exerting rather more pressure on the Member States to be rather more active in this regard too, because if it is detected then in most cases it can be cured. The same goes for prostate cancer. Same problem. Let there be rather more attention given to them too in the new programmes.
What we have done is look to see whether the Commission's guidelines and programmes are adequate, where, in order to arrive at solutions, we can really only advise the Member States. A number of points have, I think, been highlighted. First of all I would mention screening, apart from which, however, it is also of the utmost importance that women, when the existence of breast cancer is suspected, should be taken care of very quickly. I have to say that in my country we make the occasional gaffe in this regard. Prompt detection therefore, but prompt treatment also. That is of the utmost importance and I ask you too, Commissioner, to devote attention to it.
Another situation we must avoid is one in which, whenever cancer is detected, any small hospital can then take action. Interdisciplinary, multidisciplinary tackling of the problem leads to the best chances of cure and I think that every woman in the European Union has a right to this.
Mr President, we have waited a long time for this debate, and I would like to thank the rapporteur, Mrs Jöns, for all her work on this issue. It often takes one person to drive an issue forward and to obtain a result and if it were not for Mrs Jöns and all her hard work, we would probably not be sitting here today debating this issue.
Breast cancer is one of the greatest health problems facing Scotland and the EU as a whole. It is the most common form of cancer amongst women in Scotland and the second leading cause of death in all women. The disease affects one in nine women and claims 13 000 lives in the UK every year. Despite advances in diagnosis and treatment, breast cancer is the leading cause of death in women aged 35 to 55. These are quite chilling statistics, so what can we do to help prevent breast cancer in the first place? And if diagnosed, how can we ensure that women get the best possible treatment?
Firstly, as the rapporteur recognises, screening has to be a priority. Although treatment in Scotland and the UK is better than in most Member States, with specialist nurses and the promotion of breast care centres, it is still the case that, unlike with smear testing, women only start being screened automatically at the age of 50. The Scottish breast-screening programme currently invites eligible women aged 50-64 every three years. This is a good start, but we know there is always more that can be done. I would like to see more women screened at an early age across the EU and in the applicant states, and although women who have a history of breast cancer in their family are more aware of the risks, and start screening earlier, there is more we can do to push Member States to promote earlier and better diagnosis.
Recent studies show that, with improved screening of young and middle-aged women, mortality rates could be reduced by about one quarter.
Secondly, on prevention: interestingly the report mentions that the increase in breast cancer has been worldwide since the end of the Second World War. Part of the reason is better diagnosis and also people understanding about genetics and family history, but our environment, lifestyle, habits and general quality of life may be related. That is why research is so important, as are other directives promoted by the EU: for example, the new chemicals directive which is about to work its way through the parliamentary process and may be another way to try and minimise the risks that we as EU citizens face in our daily lives; the same applies to our work in dioxins and the eHealth communication.
Thirdly, we need to make sure that organisations like Europa Donna which have done so much work across Europe on the issue of breast cancer awareness are given the support they deserve. Women in the EU diagnosed with breast cancer need to understand the treatment options available to them. It is important that patients have access to useful information about breast cancer and support systems.
Finally, the importance of information and awareness runs through this report; this is our goal and we should all be aiming for this.
Mr President, I should also like to warmly congratulate Mrs Jöns on this report. My group spoke very appreciatively of it, despite the fact that a number of Members feel that some parts go too far in the direction of subsidiarity and for this reason abstained from the vote in committee. All the members of my group regard the report, as such, as being of high quality. I think that that is very important.
I also have appreciation for the Commissioner and her vision of how things should proceed with this report. She has said that it is important to gather and to record knowledge. This view I share entirely. Member States will themselves certainly become better acquainted with their own weaknesses if they look across the border at others. That is by no means a luxury. If we look at the report closely, we see that there is a 60% greater chance of developing breast cancer in Western Europe than in Eastern Europe. We really must learn from that. Why is this so? If we look at the growth in the number of women with breast cancer, again there are significant differences. In the European Union, for example, the number of women with breast cancer is showing the greatest growth in my own country. There must be reasons for this that we can find.
In the report we read for example that women from urban areas are more prone to breast cancer than women from rural areas. A lot of research is therefore needed to see what factors really do have an impact on breast cancer. Is it actually true that the effect of using oestrogens is to increase the risk of breast cancer rather than to reduce it? The answers to many of these questions remain unsatisfactory and I think that it is excellent that where we can all learn from research we do it collectively at a European level. This is after all the most useful way of spending the money.
I also greatly appreciate the volunteers and the voluntary organisations that have done much to improve the quality of the treatment. Personally I am a great advocate of treatment in breast centres. Not only because of the greater chance of survival there, but also because of the total approach to the problem that women face. For women it is after all in some cases a violation of their body. A violation of the way in which they feel they lead their life as a woman. For a long time little attention was paid to this and we looked too much at the technical side of the disease.
Mr President, I think it extremely important that we should continue with what the Commissioner has proposed. I also appreciate that she will be bringing forward a plan to provide information about cancer in general on the Internet. Mrs Oomen-Ruijten has also made a number of important points. I therefore hope that we shall soon see all this in place and that the conference that has been requested will also be organised quickly.
Mr President, Commissioner, on my last visit to the gynaecologist she told me that the risk in Belgium has risen from one woman in 10 to one woman in eight. These are frightening statistics and I think that the drama of discovering breast cancer in a woman is still a major trauma for herself and her family, even though this cancer can often be cured if discovered early on. One in eight, though, is too high a risk and in Belgium we are in fourth place behind the Netherlands, Denmark and France. We must also take into account that there are unacceptably large differences in the chances of survival, depending on whether you live in one country or another.
Early detection, diagnosis and treatment and aftercare help thousands of women to survive, but these chances of survival vary from 81% in France to 58% in Poland and Slovakia. That must make us think. The quality of the research must therefore be reliable and in this regard it concerns me that only eight countries are considering doing a general screening test. There are discussions about this. In Belgium they are baulking at the idea, on the one hand, because of the cost, but on the other I am sure that there is great pressure from the medical world to keep it to individual medical investigations by your own doctor. It would be good to examine the results of these different approaches critically in the light of what you, Commissioner, called cooperation in connection with knowledge gathering.
There is a common European strategy, but there is a need to do more than prevention alone. I think that we need to do more research into the causes. Various fellow Members, Mrs Boogerd among them, have pointed out that there are still many unresearched areas. In particular I should like to bring Mrs Jöns's recommendation in paragraph 11 to your attention and ask you to discuss it with your fellow Commissioner Mr Busquin, because the consequence of the patenting of genes could be that this monopoly unnecessarily stands in the way of breast cancer research.
Mr President, Commissioner, I would like to congratulate the rapporteur, Mrs Jöns, on her report, which is rich in content and promises very good results, and I know what I am saying because I am head of a breast centre in Italy.
I fully endorse all the calls to the Member States to achieve a rate of voluntary participation in breast screening programmes by women of over 70%, a level which no country has yet reached. I consider to be important the call to promote and disseminate in the Member States technical and care training initiatives and initiatives to provide patients suffering from breast cancer with psychological support, and to promote at Community level training and specialisation courses which - and this is my addition - are underwritten by university institutions, second level Masters degrees. These courses could even be financed out of the training funds.
I can support the call to create European registers on tumours as soon as possible so that reliable, comparable data is, at last, available throughout the European Union on tumour growth in general. It is right to call upon the Member States to use resources from the Structural Funds to fund the creation of infrastructure in the health sector. I fully endorse the rapporteur's call for health insurance for, inter alia, aesthetic aids such as bra prostheses, wigs and whatever else a patient needs to restore their appearance as closely as possible to how is was before the illness. In many states, reimbursement is not provided for these aids.
There are, however, a number of points which give cause for concern. I would like to point out first of all that a point is missing from the report produced by the Committee on Women's Rights and Equal Opportunities which is essential if that committee is to be able to claim the title 'Equal Opportunities'. The rapporteur has made no reference to cancer in men. I regret to say that this type of cancer affects men too: basically, one man per 100 000 people between the ages of 58 and 63 develops breast cancer. I would add that the prognosis for men is more unfavourable than for women precisely because men are not subject to screening and the cancer is diagnosed late.
I wonder whether it would not be appropriate for the committee to grant men at least the same right to information as is accorded to women. Male cancer accounts for 1% of all breast tumours and I realise that its incidence is not economically significant enough to think about providing specific screening. I do, however, believe that an awareness campaign directed at the male population would be appropriate so that men can have the same chance as women of having their lives prolonged and their quality of life increased by early diagnosis. Young men are the most likely to develop breast cancer because of the wide use of female hormones and metabolisers, which spark off gynaecomastia which often goes untreated.
The second point on which I would like to focus concerns item 7(g) of the report in question. I feel that informing patients that they can exercise the right to lodge complaints against doctors for malpractice is unnecessary, in that this right is already laid down in the European Charter of Patients' Rights, and that it is dangerous, for it could jeopardise the relationship of trust between doctors and patients on which studies and research have shown that half the success of treatment depends. I feel it would make more sense for these kinds of controls on the appropriateness of the quality of treatment to be carried out by dedicated institutions such as, for example, the European board for monitoring centres of excellence - specialist breast units.
Mr President, Commissioner, in 2000, more than 216 000 women contracted breast cancer in the European Union and more than 79 000 women died because of it.
Breast cancer is the most common cause of death among women between the ages of 35 and 55. Cancer rates differ substantially from one country to another in the European Union: they are higher in the northern European countries and lower in the southern countries, such as Greece and Spain. Lithuania and Latvia also have low rates. In all countries, the rate is rising every year. Economic, environmental and even cultural factors have a large impact on these figures and breast cancer primarily affects women in higher social classes.
The European guidelines for the early detection of breast cancer, which is the most effective means of achieving good results and a high chance of survival, are only recommendations and are not binding from a legal point of view. States draw up their own prevention and treatment plans, and these differ significantly from one State to another. In some countries, the programmes are regional, and there are still some Member States where early detection programmes do not even reach all women within the high-risk age bracket.
This report, which is timely and very well written, aims to raise awareness throughout the European Union of this problem, which mainly affects women. Its publication has been a wise move on the part of the Committee on Women's Rights and Equal Opportunities. Every woman should have access to high-quality screening for, treatment of and aftercare in the event of breast cancer. As a result, we must do away with the disparities that currently exist among the Member States, whose survival rates vary by up to 16%.
The most effective means, at this stage, of treating the cancer is still early diagnosis. The Community programme 'Europe Against Cancer' has been very effective and an excellent example, and we should therefore follow the same path in the future. Early detection, with programmes to ensure regular screening of women aged over 50, must be established in all of the Member States and the accession countries.
The collaboration and increased awareness of women are of enormous importance: self-examination is an extremely useful tool, although mammography screening is the most effective technique for the early detection of the cancer. The fight against breast cancer must be a health policy priority and the Member States must draw up effective health policies and strategies to ensure better early detection, diagnosis and treatment.
The report is very comprehensive, detailed and precise, and I congratulate Mrs Jöns on her willingness to accept suggestions and amendments that have improved the text.
Mr President, before my speaking time starts, I would just like to clarify that Mrs Stihler spoke as the draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy. I am speaking on behalf of the Group of the Party of European Socialists, and would like to thank the House for the support given to Mrs Jöns's report. The Committee on Women's Rights and Equal Opportunities calls in the report for the fight against breast cancer to become a health policy priority for the EU. High-quality screening, diagnosis, treatment and aftercare for breast cancer must form an integrated whole and be provided in Member States. With the Commission's support, this can be done by 2008 in accordance with our proposal.
In Europe, a woman dies of breast cancer every 20 minutes. In Germany, every year 46 000 women suffer from this disease and 19 000 die from it. Breast cancer affects women at the height of their professional and family responsibilities. In women between the ages of 35 and 55, breast cancer is still the most common cause of death. On behalf of my group, I should very much like to thank the rapporteur, Mrs Jöns. Her work has a very positive influence, not only because of her own victory over breast cancer, but also because she is fighting for all women in the European Union to receive the best possible treatment. Our aims are high-quality national screening and the establishment of breast centres. The relevant guidelines have already been developed by the European Society for Mastology, the European Organisation for Research and Treatment of Cancer and Europa Donna. Now it is a question of transposing them quickly. The multidisciplinary breast centres shall bring together radiologists, oncologists, pathologists, psychologists and surgeons, who will consult with the patient on the best method of treatment for her. In Sweden, the United Kingdom and the Netherlands a nation-wide screening programme has led to a 30% reduction in the mortality rate.
We have now been allocated EUR 400 million in the sixth framework programme of research. At the earliest possible opportunity, national cancer registers should be set up so that we may finally have informative data about the possible influence of risk factors like tobacco, diet, life-style and environment on the development of cancer. This is particularly important with regard to breast cancer.
We do of course clash with other interest groups. In my native state of Bavaria, for example, we are taking a different path because X-raying is going to be left to general practitioners. It is only in accordance with the EU guidelines, however, that optimal treatment can be attained. Only when the attending physician reads at least 5 000 mammograph screenings per year does he acquire enough training and experience to recognise breast cancer when it is between five and seven millimetres. Those who do not support this are concerned only with the interests of their professional groups and not with our goal of saving thousands of women's lives. Every seventh or eighth woman will be affected. We can count through each row here and see how many of us that will be.
Mr President, I would like to extend a greeting, like you, to those of our male colleagues who are in the Chamber because, as Mr Mussa said, the disease in question does indeed affect men as well. When it affects us, it affects our spouses, families and children. Moreover, the psychological climate surrounding this disease is not without impact on the lives of those around us.
Although, as the rapporteur stresses, it is difficult to compare the available data in the absence of uniform standards, they do show that breast cancer incidence fluctuates from one country of the European Union to another. As already mentioned, then, the disease is one of the main causes of death for women between the ages of 35 and 55, which is why it is essential to define early detection and overall care of patients as European priorities.
That is what Mrs Jöns' report makes clear to us. It recommends the implementation of detection campaigns carried out in multidisciplinary clinics (this is very, very important), providing medical care if necessary, of course, but also psychological and social care, delivered before and after treatment by highly-trained staff. This can sometimes be another great asset in treating the illness.
In France, a cancer steering committee published a report in January 2003, which has very recently allowed the President of the Republic to draw up a national plan for an anti-cancer campaign. The French report bears remarkable similarities to your own, in terms both of its findings and the objectives it proposes.
Taking into account the physical and psychological stress caused by breast cancer treatments, and in order to ensure the best possible quality of life for women, it is essential to act pre-emptively, through suitable information and prevention policies, to encourage women of all ages to undergo regular screening.
For this reason, we can only agree that there is a need to coordinate national policies, pursue the development of European mammography guidelines, intensify research, review the problem of gene patenting by the European Patents Office and establish registers other than the national ones currently in existence.
Mrs Jöns' report, as adopted by the Committee on Women's Rights and Equal Opportunities, seems to respond to these objectives. That is why the Group of the European People's Party (Christian Democrats) and European Democrats has decided to vote for the motion, for I have to say that it shows a certain amount of courage. Furthermore, since we are lucky enough to have a woman Commissioner here today, and since we know that the fifth framework programme has set aside EUR 400 million, why not make cancer a major priority in Europe from 2004, Commissioner?
That would be a proactive response to Mrs Jöns' call for a conference.
Mr President, I too should like to warmly congratulate Mrs Jöns on her very important contribution towards raising the awareness of the institutions of the European Union about the burning issue of breast cancer, not only by drafting this excellent report, but also by organising the relevant exhibition at the European Parliament and by organising a public debate at which leading scientists from all over Europe participated, in the presence also of the competent Commissioner, Mr Byrne.
We realised at the public hearing, with sadness, disappointment and surprise, that very little money is available for research into diseases which afflict women particularly frequently, such as osteoporosis, the consequences of the menopause and breast cancer, the subject of today's debate. In other words, we found that more funds are available for diseases which mainly afflict men, and I say this for the benefit of my male colleagues, rather than for the benefit of the diseases which hit women; in other words, when it comes to combating diseases and health problems, there is also gender discrimination. And I should also like to ask the European Commission to look as this, because, as the data which the Commissioner and other honourable Members referred to show, one in eight women is afflicted by this serious disease, which mainly afflicts women between the ages of 35 and 55.
We, the Committee on Women's Rights and Equal Opportunities, are asking and calling for more research into the causes, for early diagnosis, for preventive measures and for treatment, once the disease has manifested itself. Of course, we recognise the efforts being made by the European Commission and I should like to thank you, Commissioner, for all the positive messages you have given us today about the promotion of measures and programmes with specific targets and, most importantly, for the fact that there will be an evaluation of the results and you will take account of the proposals formulated in Mrs Jöns' report in the recommendation which you are planning for the Member States and, finally, for the fact that you will take advantage of the opportunities afforded us by new technologies, especially the Internet. Thank you very much for these positive measures you have announced.
Mr President, Commissioner, ladies and gentlemen, I wish to start by thanking the Commissioner for her words, which demonstrate the Commission's commitment to addressing this serious public health problem together with the Member States, which have competence in the field of health.
The number of breast cancer cases has increased at a terrifying rate in the European Union. By way of example, I wish to draw attention to the fact that in Portugal, breast cancer is the main cause of death amongst women over 45 years of age. 3 500 new cases are diagnosed every year in my country, and every day five women die from this disease. Both a real political will and practical measures to improve this situation do exist, however. I therefore thank the rapporteur and congratulate her on her excellent report, which alerts us to the many worrying aspects of this specific type of cancer, both in Europe and throughout the world and urges us all to act urgently and make the fight against cancer one of the fundamental priorities of health policy in the European Union.
The challenge we face is drastically to reduce breast cancer mortality rates in Europe, but also to eliminate disparities between Member States where the quality of health care is concerned and, consequently, women's chances of survival. We must therefore act at different levels:
firstly, prevention and screening. Awareness-raising campaigns must be promoted, to show that early diagnosis of the disease increases the probability that it can be cured. Member States must offer screenings at two-year intervals for women between the ages of 50 and 69 years, as recommended, in fact, in the European Guidelines for Mammography Screening;
secondly: diagnosis. All Member States must ensure that women are informed of the results of a mammography within five working days and wait no more than four weeks following diagnosis before treatment begins;
thirdly: treatment and follow-up. Women suffering from breast cancer must be treated by multidisciplinary teams that have received and continue to receive appropriate professional training. To help patients to get through the treatment phase as painlessly as possible, they must be given access to psychological support, physiotherapy and social services. After treatment, the stage of medical and emotional aftercare is crucial.
Lastly, I wish to end on a hopeful note and say that we will one day be able to defeat and eradicate this disease. Let us therefore make the best use not only of the EUR 400 million provided for cancer research by the sixth framework programme of research, but also of the new action programme in the field of public health (2003-2008), to develop innovative initiatives and projects.
Commissioner, the subject under discussion today is difficult, even painful, not just for women but often for entire families as well. Indeed, the statistics just quoted - one women in ten is or will suffer from this disease - show that it is the most frequent cause of death for women aged between 35 and 55, and that we might have been able to prevent the deaths of 75 000 women per year if we had set up a much earlier prevention programme. Therefore, this scourge cannot but become one of our most important targets over the next few years. I am keen, then, to thank Mrs Jöns for her report and, above all, for the perseverance she has shown as well as the quality of the work she has produced.
It is essential, then, to promote and encourage preventive screening methods, to inform women and aim prevention campaigns at them. However, my practical experience in this sector suggests to me that there are other obstacles, sometimes socioeconomic and often cultural. We know that early diagnosis is still the best method of improving prognosis and treatment, and that early detection will make breast cancer easier to cure and less traumatic for the patient. Subsequently, it is important to help women suffering from the disease. That being the case, networks of multidisciplinary treatment centres offering women medical care and psychological and social advice are utterly fundamental to the plan.
Finally, I would point out that today's debate cannot be closed. The fight against breast cancer must be part of a large-scale programme and continue to be a subject of research. That is why I feel that it should indeed be linked with the Sixth Framework Programme for research and the EUR 400 million dedicated to cancer research. It seems to me that the report on breast implants, approved in February of this year, is a positive and high-quality contribution to this aspect of women's health. Furthermore, the proposed Commission recommendation to the Member States for better cancer detection will provide an opportunity to continue the debate on this subject, which is so important for women, and, I would add, for society as a whole.
Mr President, Commissioner, the own-initiative report on breast cancer by the Committee on Women's Rights and Equal Opportunities is a balanced, well-considered one. For that my special thanks go to the rapporteur, Mrs Karin Jöns.
The report gives key importance to quality standards and best practice, which Community health policy can help evaluate and which can be extended throughout all the Member States. At present there are enormous disparities in the quality of treatment for breast cancer patients between Member States and regions. Regrettably, this is directly reflected in the chances of survival of women with breast cancer, which is directly affected by the disparity in access to screening, diagnosis and treatment.
According to recent statistics from the World Health Organisation, approximately 80 000 women die from breast cancer in the Union every year. It is the most frequent cancer in women and the most frequent cause of death in middle-aged women in the EU. We could predict that the rise in the standard of living for women in the new Member States and the candidate countries and changes in lifestyle there will make the figures look even worse. There is an urgent need to create a network of national cancer registers to cover the entire enlarged Europe so as to obtain conclusive and comparable data as a basis for research. At present such a register only exists in seven Member States of the Union, in addition to my own country, and so not even half the citizens of the Union are covered.
It is to be hoped that the Commission will target Community resources in particular at more effective research into the causes of breast cancer and forms of treatment as well as methods for assessing the effectiveness of treatment.
In addition to the socio-economic and lifestyle factors the genotype is an important risk factor in breast cancer. To date, two defective genes have been identified as causing breast cancer. The European Patent Office is at present deliberating over an application to patent these breast cancer genes. Granting such a patent would be very harmful as far as research and improvements in treatment are concerned. The decision by the European Patent Office will be tremendously important. It is in the interests of all the European actors, and their duty too, to ensure that the human genetic code is not patented but is freely available for research and the development of medical treatments.
Finally I would like to take this opportunity to thank Commissioner Diamantopoulou for the kind way in which you received the group of Finnish schoolchildren in April and took the trouble to come and meet them personally in Parliament. Your friendly and very warm attitude overwhelmed us all and gave these young people the inspiration and encouragement to face their problems.
Mr President, Mrs Jöns has written an excellent report. The point has frequently been made in this debate that breast cancer is the most common cause of death in the European Union in women between 35 and 55. For this reason alone it is a subject deserving all our attention. It might also be worth mentioning, though, that the age group above this one is badly affected as well. One of the key points is that in the Member States there are currently still too many differences in the diagnosis, the quality of the treatment and the care of breast cancer and therefore in the chances of survival. But should it make any difference which country or which area or which hospital you are treated in? The same is true of diseases affecting men and I refer here in particular to prostate cancer.
It is therefore time for the European Union to adopt a more active approach in the combating of breast cancer in all countries, including the candidate Member States, in order to lift care to a higher level. The recommendations in the present report give all the relevant starting points. I am also very pleased with what the Commissioner has said, which demonstrates her positive commitment.
There are already universal screening programmes in operation in a number of Member States. In the Netherlands there is one such programme for women between 50 and 75. I recently took part in it myself and I have to say that I find it very reassuring to know that early detection increases the chance of cure. Another positive element in the combating of breast cancer is that treatment by multidisciplinary teams leads to substantially better results and it seems to me that more attention here to the psychosocial side of the matter is by no means an excessive luxury. Breast cancer in women is not just a technico-medical matter.
Thirdly, the recording of comparable European data concerning the development of breast cancer is needed. Such data may be an extra stimulus for more European research, especially into the causes of breast cancer. Let us be honest: we still know little about the causal factors. In short, a splendid and very specific report deserving of implementation and the sort of report that merits further discussion in this House.
Mr President, the fact that the European Parliament is addressing today this major, sensitive issue concerning the health of millions of people, millions of women in our continent and throughout the world is due, as we all acknowledge, to the determination and sensitivity of Mrs Jöns, whom I too would like to thank from the bottom of my heart.
Considering that breast cancer can be cured in 90% of cases if diagnosed early on and properly treated, as is shown, not least, by the figures provided by Mrs Jöns and by current research; considering that high quality breast screening within the framework of a regional or national programme can reduce the breast cancer mortality rate by as much as 35% for women between the ages of 50 and 69, and that, according to scientific studies recorded, the mortality rate can be reduced by 20% for women between 40 and 49 too, every woman should have access to screening, to treatment and to high quality aftercare, irrespective of where they live, their social position, profession or level of education.
The main important points of Mrs Jöns' report are precisely an excellent prevention strategy, rapid treatment and appropriate post-operative care. Thus, the call to the Member States and the Commission - I would like to thank the Commissioner for her words this morning, which were reassuring - to make combating breast cancer a priority in health policy and to develop and implement effective strategies for increasing prevention, with the goal of reducing the average breast cancer mortality rate in the Union by 25% by 2008, is a key point of this report, as is the right for women suffering from breast cancer to be treated by a multidisciplinary team. It is therefore important for the Member States to develop a wide network of certified multidisciplinary breast units which meet specific quality criteria.
One last point which I want to stress is the importance of research. The Sixth Framework Programme allocates funds to research: that is all well and good, but we need to insist that these funds for research increase, thanks, not least, to increased commitment from the Member States.
Mr President, first of all, like all of the other speakers, I want to congratulate Mrs Jöns on her undertaking, on her work and on her excellent report.
Breast cancer, Mr President, is the most common cancer in the European Union. The report by Mrs Jöns highlights some very important information and several approaches the Member States would do well to consider.
Both the Public Health Programme 2000-2008 and the Sixth Framework Programme for Research are very appropriate arenas for proceeding with this task of reducing the effects of breast cancer. Research and gene therapy will also help us.
We must also congratulate and thank the national and international cancer networks for their work, without which it would probably be impossible to make any headway. However, we must agree on certain things, such as the age at which early detection programmes should begin. Perhaps we are starting quite late in the day and we need to harmonise this therapy. It is also important to harmonise the collection of data and to align the situation on the ground and the treatments used. The disparities as regards the effect of breast cancer among the countries of the European Union and between these countries and the candidate countries are enormous. It is vital that we work together to harmonise this situation.
Probably the most important aspects are health education, prevention, early detection, self-examination and, of course, mammography screening. Rapid treatment is essential; there are many women who have few resources at hand in this respect, to teach them how to examine themselves and at what stage in their lives they need to seek treatment. I therefore believe that it is vital for Mrs Jöns' work to follow this same path, because each and every one of us will benefit from it.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0156/2003) by Mr Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (COM(2002) 377 - C5-0340/2002 - 2002/0141(COD)).
As there are problems with the airlines today, ladies and gentlemen, I am afraid that I will have to be very strict with time. In order to facilitate the presidency's work, I would therefore ask you to discipline yourselves and to stick strictly to the speaking time you have been allocated.
Mr President, I should like to apologise on behalf of Mr Byrne, who is unable to attend this important debate on healthy food due to previous commitments.
The question of healthy food has given rise to a great deal of interest and that is not unwarranted if we think about the crises that have hit the food industry over recent years.
The specific dossier we are debating today concerns official controls on food of animal origin. The proposal contains special rules for controls on meat, shellfish, fisheries products and milk and dairy products, but of course the debate focuses on the problem of meat inspections. The proposed system of official controls which are carried out at the fresh meat production stage has the following characteristics:
First, it is based on scientific data. The official veterinarian has a central role in the overall supervision and inspection system. It consists of official controls of the systems applied by the business itself and official inspection activities. In other words, it concerns both the business and the public authorities. It has espoused the 'from farm to fork' approach, it addresses both matters relating to health and the treatment of animals and it concerns the frequency and the intensity of official controls, which are dependent on the risks. I know here that certain Members of the European Parliament will express concern about possible trends towards privatising official controls. I should like to be absolutely categorical about this; there is no such danger. The basic responsibility always lies with the public authorities and the objective is for there to be better allocation of the human resources of the public authorities, depending on the risk presented by the businesses, by which we mean their record of compliance with the rules. Similarly, this system to which I refer, by which I mean official controls, is aligned with the authorities responsible for food legislation in general, especially as regards the question of responsibility, and provision is made for flexibility for small businesses as and where it is needed. Similarly, I should like at this point to refer to the discussions and concerns of Members of the European Parliament about the required flexibility which small businesses need to have in comparison with large businesses, and to say that provision really is being made here for flexibility in relation to traditional methods of food production, businesses in remote areas and the need for structural changes within the businesses.
To leave the meat area, to which the basic comments I made earlier apply, let us say that the rules relating to shellfish have also been revised on the basis of scientific opinions. These new rules mainly aim to protect consumers from risks associated with the consumption of these products. I shall refer to the proposed amendments in my second intervention at the end of the debate, following the Members' comments.
Mr President, ladies and gentlemen, I should like to begin by thanking those who did such an excellent job of helping me with this report - Members in the political groups, the Commission and the Council.
I was pleased to hear the remarks of the Commissioner as well, because they seem to go in the same direction that we wish to take. The proposal for a regulation is an integral and important part of the overall endeavour to improve food safety within the EU, product quality in third countries exporting to the EU and to establish European food legislation.
Its primary aim is to achieve better protection for consumers in relation to food products of animal origin for human consumption, and, as the Commissioner mentioned, the official veterinarian is at the heart of the system of official controls. I think that he has the right technical qualifications and this approach is therefore to be welcomed. The very detailed demands made on official veterinarians will have to lead to changes in study courses in the Member States. They are also necessary to ensure that scientific knowledge can be transposed into practice.
We should however be careful that official veterinarians, who have been carrying out their responsibilities conscientiously for many years, do not have to take more exams as a result of this proposal for a regulation. The veterinarians are assisted by official auxiliaries in carrying out their inspections. For this to work successfully, it is important that both groups of people can work independently.
Monitoring bodies that are in some way dependent on the business that is being monitored cannot, with the best will in the world, take an independent decision. This is why I am firmly rejecting the idea that the establishment's own staff can be used or deployed in inspecting the slaughter of pigs and bovine animals in place of official monitors. Ladies and gentlemen of the Commission, you have plainly been guided by financial constraints on this point. We have set out to increase food safety in the EU and with these measures you are going to achieve exactly the opposite, which is why we have to reject them. We should remember that only precise independent findings through official controls focus more on the new concept of national, and ultimately European, risk analysis and are a key element in risk management. This is also the basis upon which the effectiveness of the European Food Safety Authority depends.
The situation is different with the mandatory application of food business operators' own controls as an element of strengthening their individual responsibility for the wholesomeness and high quality of their products. It should therefore be possible, where there is a reduced risk and own controls are taking place, to restrict official controls to checks on the findings of these own controls. This should be a free decision for the competent authority to take and not compulsory. A risk-based flexible approach in official controls, based on the wholesomeness of the business's products, should always be the most important factor. This is much better than an approach based on the intensity of production and also serves to strengthen the position of the competent authority.
Things are again different when traditional production methods are used on farms with lower production and in outlying geographical areas. Here, the possibility of implementing the regulation is often restricted. Exceptions to the rules should, however, be limited to flexibility in the attendance of an official inspector and the forwarding of information. A reduction in hygiene levels cannot be accepted under any circumstances. The concept of 'from stable to table' is an important basis for a high level of food safety. The effectiveness of the system is dependent upon the quality of information going from the farmer to the shop, but - and I would like particularly to draw your attention to this - also back to the farmer. This is essentially a new approach, one that requires constant emphasis. The information should, however, be limited to criteria that are important for inspection of the slaughter and food safety.
Information about medical treatment which does not have food safety implications, for example the administering of iron tablets to piglets, does not have to be provided, reducing the amount of information involved. I think that the greater inclusion of scientific competence in the food production process guarantees that the necessary information is submitted, which may well turn out to be different in each case.
A contentious issue in the EU until now has always been the number of staff for inspections, particularly in slaughterhouses. I think that we should ask the Commission to make an objective proposal here along the lines of regions and farms. I know that it is very difficult, but it cannot be avoided.
I am convinced that the new approach will, in any case, lead to an improvement in food safety in the EU. I am grateful for the cooperation I have enjoyed, and I thank all of you for your attention.
Mr President, I wish to thank the general rapporteur and the lead committee for their work on this important proposal. It is essential for the sake of consumers and, indeed, producers and suppliers that we have a sensible regime for the protection of public health.
In relation to fisheries and aquaculture products, there are some very particular challenges. It may not always be appropriate simply to transpose controls which are designed for farmed animals to fishing and aquaculture products. For example, some of the issues and challenges relating to fish diseases, dioxin levels and so forth are very specific and require regularly updated and verifiable scientific advice on which to base controls and toxin levels.
Bivalve molluscs by their nature pose particular challenges and perhaps the testing regime for scallops, for example, ought not to be identical to that for mussels or other species. We have to look to species-specific controls in relation to bivalve molluscs. The current proposal in relation to toxin levels was based on studies carried out in Canada and Japan on mussels, and the effects on the scallop industry of the type of controls which have been envisaged could be very significant. We need to look very carefully at ensuring - for the sake of consumers but also those who depend on these industries for their livelihood - that risk-based measures are imposed which are reasonable in relation to the problems involved.
Mr President, Commissioner, the draft regulation before us today is an indispensable and highly important element in, as well as a logical consequence of, the endeavours to improve food safety undertaken in the wake of the various crises which have, I regret to say, affected us in the European food sector
Although, as I am keen to remind you, the European food chain is one of the world's safest, we deemed it necessary to take steps to improve traceability and labelling. Admittedly, all the decisions taken testify to the European Parliament's political will, but they will bring no benefits if they are not correctly applied. What is often lacking in terms of food safety, as in many other areas, is effective control over how existing legislation or regulations are applied.
I congratulate the rapporteur, Mr Schnellhardt, on the quality of his work in this area, which seeks to set up a rigorous monitoring system for both European and imported products. We will not reap the full benefits of the new concept developed by the European Commission and often discussed in this field, 'from farm to table', without continuous, adequate monitoring of the food on the market, from when it is produced to when it is consumed.
If we are to restore consumer confidence, consumers must be able to say to themselves, when they buy meat or any other food, that they need have no qualms about believing the information provided on the product label. Consumers must be able to feel sure that the products they are about to consume are healthy. To achieve this, as the rapporteur has explained, it is essential to develop independent official inspections and also to increase the responsibility of operators in the sector. I would highlight here the role of vets and the vital importance of independent inspections. It is also helpful to show common sense by adopting rules which take into account the size of businesses and do not penalise smallholdings, since this problem occurs with SMEs. I am pleased, therefore, that some such amendments have been adopted, just as I am pleased that the Commissioner has mentioned the flexibility required.
Obviously, these changes should not be to the detriment of consumer safety. Effective communication of information and regular updating of lists of accredited establishments will make inspection and coordination between Member States much easier. I believe that the aim of all this is to restore consumer confidence, and the system should ensure that safer products are placed on the market for each and everyone one of us consumers.
Mr President, ladies and gentlemen, let me start by warmly congratulating the German veterinarians. They have proved outstandingly capable of defending their professional interests. Let me also thank Mr Schnellhardt. In a number of respects I do not agree with his approach, but he has worked openly and conducted consultation in a very pleasant manner. Unfortunately, the same cannot be said of all German veterinarians. There is some misinformation about the content of the proposals in circulation. The question therefore is whether the outcome of the vote today reflects Parliament's views. To be perfectly clear: I am not speaking now on behalf of my group. Mr Staes has already described it aptly: the flesh is weak. To put it in even stronger terms, part of the meat sector is especially weak when it comes to dealing summarily with abuses itself. Hormones, foreign proteins, water injections, impurities and harmful bacteria - they will all sound familiar to you.
We have collectively made food safety one of the cornerstones of our mandate. We have succeeded in laying down the general principles of European food safety policy. We have all decided that the producer has primary responsibility for his products. That is a clear and good principle. Today we are taking a decision about the way in which we in Europe organise our system for controlling products of animal origin. In other words, where are we controlling, what are we controlling, and who is doing the controlling? In the light of the general food legislation this question seems easy to answer. The producer ensures that his beef steak, his pork steak and his fillet of chicken are in order and the government takes care of final control.
The Commission also wants to offer meat producers, and in particular the pig and calf farms, the scope under strict conditions to accept their responsibility themselves. Part of the meat sector is indeed keen to accept responsibility and itself bring abuses to an end. It is a pity that the rapporteur intends to nullify the opportunity that the Commission's proposal is presenting. It is of course strange that we first decide to place general responsibility with the producers and that we are now, today, going to reverse it again. For that reason alone I argue against Amendment No 135.
I understand that the German veterinarians and the British meat inspectors have still to accustom themselves to the idea that the meat sector can take responsibility for itself. They think that staff of meat farms have no capability or are not in the position to monitor quality. To be honest we think that we must in any event move away from authoritarian farms unwilling to tolerate any criticism of the quality of their products from their employees. But separately from that, I ask everyone to think carefully. The meat sector is a highly regulated and well-controlled sector, but there is no sector that is talked about so often on account of scandals. The BBC recently showed a documentary about abuses in the Dutch poultry sector.
More government control will unfortunately not help to purge the sector of malpractice. On the contrary, it will be counterproductive, because it removes responsibility from farms. I think that we must place the responsibility with the producer in a way that is recognisable for consumers. I therefore ask you to consider Amendment No 127. We must remove meat from anonymity, for that is the most effective way of improving safety and quality. If pork steak or fillet of chicken are placed on the market under a clear brand name, it is of the greatest importance for the producer to handle meat very carefully. Currently farms that fiddle can carry on regardless, because the consumer has absolutely no idea where his fillet of chicken comes from. Which means that we keep having complaints and incidents. Naming and shaming is an extremely effective way of improving food safety and quality. To be perfectly clear, the individual responsibility of farms does not of course replace public responsibility and public control.
Finally, I should like the meat sector to take a critical look at itself. We must of course take a critical look at ourselves as well. Our way of working is not very transparent. The quantity of amendments is too great and too many of them are simply technical in nature. It is absurd that today we are voting on the position of the health stamp on the rabbit leg, on the testing of meat from hermaphrodite pigs and on the suitability of the udder for human consumption in the event of brucellosis infection. If we fail to concentrate on the political outlines, our work can only be judged by the meat sector and the veterinarians themselves. It is therefore very easy to spread misinformation, but, as this is of no help to the consumer, this is where policy itself comes into play.
Mr President, Commissioner, ladies and gentlemen, I must be lavish with my praise of Mr Schnellhardt, rapporteur for this and the two previous reports, for the soundly thought-through piece of work that he has done and that we in the Group of the European Liberal, Democrat and Reform Party support almost 100%. There are certain small details about which we do not agree, but these are so insignificant that I do not need to list them. I think you have done some incredibly constructive work on all three of these reports, which are technically difficult and which are incredibly important for everyone in Europe. The fact is that we normally eat at least three times a day.
Scandals crop up again and again. As Mrs Corbey said, adding things to meat is the big thing right now. Water and artificial proteins are injected, as if meat were not protein in itself. In the light of this, there is only one route to go down, and that is one of total openness in our systems. When we come across fraud and when labelling and declarations of content are not in accordance with the contents of the package, we must make the public, that is to say the consumers, aware of the fact. There must be a system of naming and shaming for those businesses that are careless. In financial terms, the EU is at present in danger of benefiting the 'bad guys' and penalising the 'good guys', and we must be extremely careful not to do this. I shall appeal once more for complete transparency. For example, our ordinary food law is extremely transparent. Let us not therefore be deflected in our course. There is a lot to be said for the view that the best inspector is the person who is to buy and eat the product.
Clear and focused legislation is needed, because we all know that the real inspections take place on the ground, locally and regionally. Whatever titles and job descriptions the inspectors may have, they need to be backed by very clear and robust legislation that leaves no one in any doubt as to their authority and rights.
When it comes to small businesses, I must ask that we turn some of our attention to my own report, which will be appearing shortly and which deals with the costs of the inspections. It is not right to exempt small traditional businesses from the rules governing hygiene. They must, however, be exempted from unduly high costs.
Mr President, we have a very good report here, thanks in large part to the rapporteur, who leaves us in no doubt that he understands this matter in practice as well as theory.
It has just been said that we have to distinguish between businesses on the basis of size. I would be cautious about this though, as it is a question of transparency rather than size. We talk about creating transparency through the 'from stable to table' concept. Well, small businesses are transparent precisely because consumers understand them and have direct contact with them. If something is wrong, they report it.
Mr Schnellhardt, you write that 'confidence is good, control is better'. I would agree with this, but nevertheless, confidence has to be discerning. We have to know in whom we can put our trust. The big problem is that meat is marketed anonymously and no one actually understands how. This anonymity is a cover for business deals that are criminal and practices that only just border on legality and of which the consumer would certainly not approve.
We have just heard about water with protein being added to chicken in order to sell something cheap at an expensive price, and protein so subverted that it is not possible to detect the DNA or determine from which species of animal it comes. These examples show how the ethics in food consumption - if I may use this expression - are being abused as a result of this anonymity and at the cost of the consumer's health. And that is why it is a question of increasing not just confidence, but legitimate confidence. This has to do with making consumers more discerning. Of course, producers do have responsibility, and we have talked here about their individual responsibility, but so do consumers, who have to take responsibility for their health by informing themselves.
Mr President, Commissioner, ladies and gentlemen, the key point in food safety is official controls on products of animal origin intended for human consumption, which is the subject of the Schnellhardt report that we are considering today. The four annexes to the regulation concern fresh meat, molluscs, fisheries and milk and milk products. I will just mention the few points that I see as most important.
First of all, regarding primary production, an exception should be entered in the regulation. I think that primary production of foodstuffs for private use, and the direct supply by the producer of small quantities to the final consumer or local shops and restaurants should be considered as traditional food production which should have specific sales rules. I therefore support Amendments Nos 11 and 12 by the Committee on the Environment, Public Health and Consumer Policy. Moreover, the competent authorities within each Member State are, in my view, best placed to assess the situation and decide on the restrictions that will best protect consumers.
I also feel it is essential to include the notion of small, traditional establishments in the regulation, allowing sufficient flexibility without endangering or diminishing food safety for consumers. This notion of the small establishment will ensure the survival of the small abattoirs spread evenly across the territory. Let us not, therefore, move towards regulations that are too strict and too difficult to implement, which will lead to the closure of local abattoirs. Maintaining these abattoirs would simplify matters as there would be no need to legislate on maximum distances and times for transporting livestock heads by lorry. Let us be honest: the only way we are going to make progress is by shortening the food chain.
With this in mind, it is important to compensate the producers and farmers who achieve better results when assessed by granting them a reduction in the costs arising from official controls. This should not, of course, be done to the detriment of food safety.
The approval of establishments is another difficult question. Who should be responsible for it? Should it be at Community level or national level? Where does subsidiarity fit in? I prefer the option of dual responsibility, which would oblige the Member States to keep an up to date list of approved establishments, while putting forward their own national regulations on controls. However, I think it would be counter-productive for the Commission to oblige the Member States to provide the names of the establishments in a single electronic format. It is sufficient for the Member States to exchange lists. There is also no justification for administrative sanctions for failures to comply with the hygiene principles. Administrative closures of abattoirs and publishing sanctions are solely the responsibility of the Member States.
The thorny issue of imports of products of animal origin from third countries is effectively dealt with. The Member States will have a list of approved, inspected and certified establishments, taking into account the hygiene, production and storage rules applied in the third countries.
I am, however, more concerned regarding animal welfare, which should not come before food safety, and regarding the pre-eminent role of the inspecting vet. I think that official assistant vets should be able to take part in ante mortem inspections in abattoirs. This is already the case in France and I do not see why this should be questioned.
I support the rapporteur on Amendments Nos 111 to 114 on game, which propose the analysis of residues not resulting from the actual hunting process.
Still on the subject of game, I do, however, have reservations regarding the Commission's proposal, and in particular the presence of aged open fractures. In principle, if they are aged, these fractures are no longer open, and are therefore healed. There are no longer any risks in terms of food.
Also, regarding the formation of gas in the gastro-intestinal tract, you will be aware that hunters eviscerate the game immediately as a food safety precaution and I do not see how the inspecting or official vet can therefore monitor the presence of gas in the gastro-intestinal tract.
Regarding the presence of the listed parasites that are dangerous to health, I think that it would be good to attach the list as an annex, in order to prevent difficulties with interpretation.
Mr President, Commissioner, ladies and gentlemen, I should like to thank my colleague, Mr Schnellhardt, who has drawn upon his professional background to produce a very technically sound report. Adequate food controls are important in order to guarantee the greatest possible protection of consumers. They ensure the safety, for example, of raw meat, game, molluscs, milk and dairy products. In future, therefore, food producers and processors will have to reveal all the different steps involved in their work. Details will have to be noted about the feedingstuffs used and the state of health of the animals. It will then be possible to trace food and its component parts back to the place of origin, in accordance with the transparent production chain. This is the only way for food authorities to react faster when there is a problem or to detect shortcomings in quality as soon as possible and to remove them. In the Commission's proposal, it is emphasised that small- and medium-sized enterprises are most affected, and, for them, the new hygiene rules represent a huge burden. The increase in expenditure will, however, result in a significant increase in food safety for the consumer, provided that the demands on businesses are bearable and affordable.
Against this background, the rapporteur and I have jointly tabled some amendments, which take into consideration the flexibility that is essential for artisanal small businesses without, however, reducing the hygiene requirements. I think it is important that these artisanal small businesses should be recognised in the definition of the Regulation. We do have large slaughterhouses in Europe, but we also have a host of small butcher's shops. That is why there has to be some flexibility to adapt official controls to the size of the business. Inspecting a large slaughterhouse, in which thousands of animals are slaughtered and processed on a daily basis, is in nature and intensity different to inspecting an artisanal small business, in which fewer animals are processed. There also has to be flexibility with regard to the frequency of controls on smaller businesses. We need a rule stipulating when a business is to be inspected and by whom. An inspection plan from the competent authorities, which has been preceded by a risk analysis, should be sufficient. Health-based requirements should only be involved if they are actually relevant for people's health.
What I expect from this Regulation is greater individual responsibility for producers and processors. European consumers will benefit directly from this. However, I am also very concerned that we, as legislators, should give consideration to the traditional small-business structure in Europe, in order to guarantee that both the production and supply of food is sustainable, adequate and safe, even in the less-populated areas of Europe.
Mr President, this report has been somewhat controversial and the many amendments show that it remains so today. Food safety is a key priority for consumers and this regulation will lay down specific rules for the organisation of official controls on products of animal origin intended for human consumption.
Food scares are only too familiar to European Union consumers. Just a few weeks ago the BBC TV programme Panorama exposed a scandal connected with poultry. It found that chickens for human consumption have been injected with beef and pork protein. The programme revealed how processors were pumping chickens full of water in an effort to make them look bigger. There is still much to be done to protect consumer safety throughout the European Union and in the enlargement countries.
If we want proper European Union rules for the organisation of controls on products of animal origin intended for human consumption, we need a directive which will promote consumer confidence and prevent scandals from happening. However, it is widely recognised that these controls are carried out differently in the different Member States. In some they are carried out by a veterinarian, in others by highly-skilled and qualified meat inspectors.
There is growing concern, of which the rapporteur is very much aware, that the independence of meat inspectors in the UK could be put on the line with this report. As their representatives have said, at the moment their independence gives them powers which they would not have if they were employed by the firm where they are working. For example, one meat inspector told me that she would stop a production line if a chicken head had not been cut off properly - something which should be welcomed given the importance of this House places on animal welfare. Similarly, if there is a problem with the quality of meat, the inspector has the power to stop that piece of meat moving from the production line to the supermarket. If the inspectors lost their independence and were employed by the firms in which they worked, food safety would go out of the window to increase profit.
This report should be welcomed; but we must recognise the difference between Member States in terms of controls and the importance in the UK of retaining the independence of the meat inspectorate.
Mr President, I wish to begin by thanking the rapporteur for his report - one aspect of which has a particular significance for my constituency in Wales - and, as other Members have covered most aspects of the report, I would like to focus on that particular issue.
The report covers animal products other than meat, including aquaculture. As we have had particular problems in Wales concerning the testing of cockles, this is very important for us at this time. The harvesting of cockles is a long-standing and much-valued industry in coastal areas of Wales, such as the Burry Inlet and the Welsh Dee. About 3 000 people are employed directly, mainly small businesses and self-employed people. However, for two years the major cockle fisheries in these areas have been closed, causing significant hardship and even bankruptcy. The cause of the closure was the discovery of unidentified toxins during testing, even though not a single case of illness has been reported.
Directive 2002/225/EC allows for either of two different test methods to be used to detect toxins, and the method used in the UK has been seriously questioned in recent months. As an earlier speaker mentioned, public and producer confidence is essential.
The main issue here, and the one relevant to this report, is that to date there is no standard toxicity test for bivalve safety within the EU. This has meant that during the period when the cockle beds have been closed in Wales, cockles from other EU countries, which have not been subject to the same tests, could be, and have been, imported into Wales and sold.
The purpose of this report is to improve controls under the food hygiene package, and our first priority is the health of the public. To do that we need very clear and detailed rules, but there must be a level playing field across Europe, and in this case that means a harmonised and more effective method of testing. This report will take us in that direction and it is very welcome.
Mr President, I wish to begin with a point of order. I understand that there is now to be no debate on the Malliori report. Mrs Malliori's report has been parodied and attacked in some countries, including my own, and we are owed a small debate on it. I am sorry that is not possible, and I know Mrs Malliori will want to speak about this.
I salute Mr Schnellhardt for his report and diligence. I agree with almost everything he says. On the margin, there are some areas - for example the attendance of veterinarians, fallen stock, etc. where there might be too much regulation. However, when it comes to the inspection of the premises where foodstuffs are being prepared, there must be independent examination. In my own country audits conducted by our Food Safety Authority have shown frequent evasions and omissions in terms of the way in which food is prepared, specific risk materials are dealt with and other matters are looked at. We are told that nowadays we can relate everything to safety within the plant, the employees and so on. Who would dare to question the right and power of the employees to report on devious practices within their own plant?
The fact is, as has been referred to in this debate, the preparation of some foodstuffs - as shown, for example, in the Panorama programme - has been quite disgraceful. I do not believe that employees in those plants would be courageous enough and willing to report these practices to authority. Therefore, we need independent inspectors; we do not need to remove them from the meat and veal sector. If we are wise in this regard, we will stick to the principle that beyond the HACCP system there always needs to be independent inspection of last resort. The consumer demands it, public safety requires it.
Mr President, I should like to compliment the Commission on its proposal and I hope that Parliament will not depart from it too much. The Commission is demonstrating progressive insight, that is, you can increase the control of food and certainly of meat by placing greater responsibility with the people who have to carry out the control. On this point I should like to echo the words of our group spokesperson, Mrs Grossetête. On the basis of Christian Democratic principles you could say that you want to place more individual responsibility where it belongs. This means that farms that are well organised, that have a good branding system, can do more themselves and that at the same time there must be scope for small enterprises to continue their work. It also means that the present way of working in poultry meat will have to be extended to veal and pork. It further means that responsibility as regards the from-the-land-to-the-plate guarantee must be made good and at the same time that no deviations can be tolerated in the so-called INR system. I do not entirely agree with the rapporteur's position that a veterinarian should have the final decision as to whether or not an animal is safe for the food chain in cases where there is no question of airtight administrative processing. After all, you cannot see everything on the outside. I am against Amendment No 135 and in favour of Amendment No 127, and I anticipate the vote with confidence.
Mr President, Commissioner, ladies and gentlemen, the report by my colleague, Mr Schnellhardt, is of course part of a far larger project. Mr Schnellhardt's education makes him an expert, which is why his reports are extremely sound and often, perhaps, even a little too technical for the layman. But that probably says more about him than about us! I would like, therefore, to start by congratulating him on the document we have before us.
We need food safety. This is something that we are all aware of, and that we support. This report is even more significant, though, because meat, milk and fish are basic foodstuffs. Professional controls are of crucial importance here. To adopt highly comprehensive standards is not enough if, at the same time, we either ignore controls and sanctions or take insufficient notice of them. Official controls are in the safe hands of veterinarians here and I hope they are duly appreciated, even by the consumer.
Mr President, of course I completely understand that fellow Members coming in to the room might not give much attention to the subject under discussion. I am frequently in the same boat as them. But if you could at least see to it that the noise level improves, I might even be able to hear myself speak above this terrible din. I had hoped that you might at least listen to me, Mr President, as Mrs Diamantopoulou is doing.
(The President cut off the speaker and called for quiet in the Chamber)
Thank you, Mr President.
The problem of the size and transparency of businesses has been touched upon many times. Commissioner, I think that we simply need more flexibility for smaller businesses. We cannot treat large slaughterhouses like artisanal small businesses. I would ask you, therefore, to give appropriate consideration to creating the conditions for small- and medium-sized businesses to survive, whilst, at the same time, taking into account the vital matter of consumer protection.
Mr President, I shall try to be very brief and to the point, by omitting any reference to amendments on which we agree and concentrating on the amendments on which there are certain reservations.
Let us start with the question of flexibility for small businesses raised by the last speaker and by numerous other Members of the European Parliament. We totally agree on the need to safeguard the flexibility of small businesses, in accordance with the guidelines laid down in the first and second package of health rules. I referred in my first intervention to special cases in which flexibility is addressed with particular sensitivity. Thus, the Commission accepts Amendments Nos 3, 11, 12 and 138, provided that certain changes are made to their wording.
A new definition of artisanal small businesses, however, as proposed in the amendment, is not considered necessary. A second basic element to which numerous speakers referred concerns the role of the official veterinarian in abattoirs. The Commission can support the introduction of flexibility in risk analysis. I referred to this in my first intervention and this will apply to both large and small businesses. The Commission can therefore accept Amendments Nos 134, 141 and 142. Amendments Nos 85 and 86 are not accepted, because we believe that they will restrict flexibility without any justification. As far as the use of the business's staff to carry out certain control duties is concerned, the Commission expresses its satisfaction because there is agreement with the Committee on the Environment, Public Health and Consumer Policy. Point 6 of Amendment No 21 on poultry meat and rabbit meat is not in keeping with the approach which has been adopted for fresh meat, as provided for in Annex I to the proposal.
The proposal in Amendment No 87 to separate production and control responsibilities within the business is considered particularly constructive. The Commission cannot accept Amendments Nos 127, 135, 136, 139 and 140 because they are not in keeping with the line taken by the Committee on the Environment or the line taken by the Commission and the authorities responsible for European feedingstuffs legislation. I would therefore ask you to re-analyse the content of these amendments and not to proceed to vote for them.
As regards the information which must be provided when animals are slaughtered, the Commission can also agree to allow flexibility. However, the relevant arrangements must not undermine the system as a whole. Consequently, Amendments Nos 71, 72, 73, 101, 102, 103 and 107 are not accepted.
Now to the question of marine biotoxins in shellfish. The Commission text is based on scientific proof. This applies to the serious risks affecting food safety. The introduction of excessive flexibility at this point is of no benefit to consumers; consequently, the Commission does not accept Amendment No 6, the first part of Amendment No 122 or Amendment No 123. Amendments Nos 4, 25 and 70 repeat the requirements already provided for in our proposal for official controls to be carried out on feedingstuffs and food which the Commission submitted last March.
Finally, as regards the recurring question of comitology, the Commission considers that one major issue is its having the possibility to take measures to implement or adjust annexes, so that they can take account of current scientific developments. I would say that the Commission does, in fact, have a problem with the proposal by the Committee on the Environment proposing that this order be abolished. Consequently, we do not agree with Amendment No 38 but we do agree with Amendment No 130. The Commission's position on all the amendments may be obtained from the secretariat.
Mr President, the recommendations on health are some of the most important action points in the White Paper on food safety. My thanks to Mr Schnellhardt and all the members of this committee who helped with this dossier, which is especially important to producers and consumers.
Thank you very much, Commissioner.
Mrs Malliori would like to make a point of order.
Mr President, I am sorry that, because of the time, we have a change to the agenda and my report will have to be postponed until 3 in the afternoon. I would ask, citing Rule 145 of the Rules of Procedure and on behalf of my political group, for my report, which is outside the compromise package and concerns labelling, to be voted without debate and would merely ask the Commission to make the relevant statement.
Thank you, Mrs Malliori.
Mr President, I have been approached by several colleagues who are concerned at the level of lobbying outside the entrance to Parliament. I would like to respectfully request colleagues and those who are lobbying for the signing of the register to allow Members the leeway and the freedom to sign these resolutions without having to go through 'a wall of fire' to get into the Chamber. I am sorry to have to raise this issue, but it is becoming a bit of a problem for us, and I notice that quite a number of colleagues are concerned about it. I thank you for giving me the opportunity to say this.
Thank you, Mrs Banotti, you are completely right, as always.
Mr President, I would like to come back to Mrs Malliori's request. I spoke on this subject about a week ago, to be exact on the last day of the part-session. The problem is that the agenda is adopted on Monday, but not adhered to by Thursday. I believe it is inaccurate for Mrs Malliori to say that her report is being postponed until this afternoon. Today's agenda states that the time allocated to all reports - from Mrs Jöns's through to Mrs Fourtou's - is 10 a.m. to 4.30 p.m., which gives us until 4.30 p.m. to discuss this report. If it becomes the accepted thing to request that reports are dealt with without debate in order to be finished by 12 noon on Thursday, then people should say on Monday that a debate is not required when we are adopting the agenda.
Last time, I said that this was a dangerous precedent, and indeed it is one. We have had two hours for the topical and urgent debate on the reform of the Rules of Procedure taken away from us for nothing, on the grounds that this time was needed for other work, and leaving us with just one hour. This time should then either be used or given back for the topical and urgent debate.
Mr Posselt spoke against the proposal by Mrs Malliori. Do you wish to speak on the same issue, Mrs McKenna? Do you wish to speak in favour of the proposal?
Mr President, on this point I do not mind what we do. Mrs Malliori would like this to be passed through Parliament today and she has to leave this afternoon. She is anxious that it should get through under the Greek presidency. I do not want to be difficult in saying that we would vote against it, but, as Mr Posselt has said, we have to be careful about setting precedents.
As Mrs Malliori has said, the key thing is that we would like from the Commission a clear statement on the labelling. The Commission has made commitments concerning labelling in other legislation. We would like a statement from the Commission on this now, regardless of what this Chamber decides on and whether or not we have a debate.
. Mr President, the rapporteur has today tabled a package of amendments to which both the Council and the Commission can agree. The Commission would like to thank Mrs Malliori and would ask the honourable Members to support her efforts.
On the question of labelling, the Commission cannot support Amendment No 12, for the following reason: The Commission is of the opinion that if a food has a smoky taste, the consumer should be informed whether the product contains smoke flavourings or has been smoked conventionally. However, in order to maintain the consistency of our legislative framework, this should be addressed in the Labelling Directive and not in the current proposal. The Commission is currently developing a proposal for legislation including an amendment to the Labelling Directive so that the term 'smoke flavourings' would have to appear in the list of ingredients if the smoky taste of the food was due to the addition of smoke flavourings.
Thank you, Commissioner.
As there was a speech against the proposal by Mrs Malliori and one in favour, we shall proceed directly to the vote on her proposal in the sense that her report is to be voted on without a debate.
The proposal by Mrs Malliori is approved and her report will be put to the vote without a debate.
Mr President, I have just two points, which are however important because they are questions of principle. Firstly, in future we should decide on Monday whether a matter is important enough to require debate or not. On Monday, we scheduled this matter for Thursday afternoon, so why are we cancelling it now? If it is important, it makes no difference whether it is discussed in the morning or in the afternoon.
Secondly - and this is a crucial point which I last brought up during another debate on a Thursday afternoon - you have, or your predecessor has, just taken a vote which is not permissible. According to our Rules of Procedure, only the President of Parliament can decide whether to cancel a debate. It is his decision alone, and there are extremely important reasons for this. We voted to establish the agenda on Monday and I have to clarify whether or not this decision to change it is the President's.
According to the Rules of Procedure, this decision is his alone, but in this case he has not taken on that responsibility.
(Applause)
We will not debate this any further, Mr Posselt. In my opinion you have misread the Rules. The term 'President' applies to the individual who is in the Chair at that time, so it is 'President' or 'Vice-President'. Mr Vidal-Quadras Roca rightly applied Rule 145. As to the point about being flexible or rigid, we need to keep some flexibility in our agenda
The next item is the vote.
Report (A5-0179/2003) by Caroline F. Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation amending Regulation (EC) No 2037/2000 as regards the critical uses and export of halons, the export of products and equipment containing chlorofluorocarbons and controls on bromochloromethane (COM(2002) 642 - C5-0554/2002 - 2002/0268(COD))
(Parliament adopted the text)
Report (A5-0150/2003) by Winfried Menrad, on behalf of the Committee on Employment and Social Affairs, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on a framework for the promotion of employee financial participation (COM(2002) 364 - 2002/2243(INI))
(Parliament adopted the text)
Report (A5-0156/2003) by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (COM(2002) 377 - C5-0340/2002 - 2002/041(COD))
(Parliament adopted the legislative resolution)
Report (A5-0122/2003) by Minerva Melpomeni Malliori, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on smoke flavourings used or intended for use in or on foods (COM(2002) 400 - C5-0348/2002 - 2002/0163(COD))
(Parliament adopted the legislative resolution)
After the vote:
Mr President, I do apologise, but I would like to stress that the vote was illegal, because minorities are guaranteed the right to freedom of expression.
(The President cut off the speaker)
Mr President, on a point of order, I have it on excellent authority that overnight an updated text has been published by the Commission on this most important and key horizontal regulation. It deals with changes in set-aside, WTO proofing, changes in leasing of land and a whole range of other issues. We have yet to see this document. I would like Commissioner Fischler to tell us whether it will affect the outcome of what we are about to vote on today As our Permanent Representatives and agricultural attachés have just received this document this morning, we have had no chance to consider it.
I can explain this very quickly. There is no new Commission proposal. What has been sent out is just a record of what has been discussed so far in the Council's working group, and it does not have any bearing upon the text that we are voting on here.
Mr President, the next vote is on Amendment No 33. Part 3 of the preamble to this amendment concerns an external source of protection. The German version of the text reads 'suitable external source of protection' and the original text reads 'qualified external source of protection'. The two things are not the same, and therefore I should like the German version to be corrected so that it is in line with the original, even though it may not read like good German. I should also like this point to be recorded in the minutes.
The secretariat tells me that you are correct. The services were already aware of this and will ensure that all language versions correspond.
Before the vote on the legislative resolution:
Mr President, we have tried to work closely with Mr Cunha and the other rapporteurs to ensure that when we take the final vote on this we comply with Rule 63a of our Rules of Procedure.
The amendments tabled by the Committee on Budgets state that the figures do comply with the financial perspectives up to 2006. However, during this vote several amendments have been adopted which have not been assessed. The assessments are carried out in conjunction with the Commission to ensure that the figures are within the financial perspective.
In the light of the votes on these amendments, could the Commission inform us whether those figures remain within the financial perspective? If they do, that is fine; if they do not, then the wording needs to be changed from 'do comply' to 'do not comply', for factual reasons if nothing else. If Commissioner Fischler does not know the answer now, I suggest, if the House agrees with Mr Cunha, that when the assessment is finalised we make sure that the correct wording goes in the final text for the Official Journal.
That seems perfectly reasonable. Unless there are strong objections, it makes sense to ensure that the text corresponds with what we have decided on.
Mr President, I think that the Chairman of the Committee on Budgets is right. The purpose of the amendments that we adopted is clearly that ultimately everything should remain within the budget. I would therefore say that there will be sufficient room for manoeuvre in this matter to amend, shall we say, the wording, should this be necessary, to ensure that this is the case.
Mr President, it is exactly the same point. Four amendments have been voted which are in addition to what the committee voted. Our amendments say they are compatible. Unless we can get an assurance right now that they are, then we need to change the wording to 'not'. Can I ask you to follow the same procedure? This will apply to all the other reports on this item and will save me from constantly getting up.
- I am always in favour of preventing you having to jump up and down, so your point has been noted, Mr Wynn.
(Parliament adopted the legislative resolution)
Report (A5-0174/2003) by Dominique F.C. Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in cereals (COM(2003) 23 - C5-0042/2003 - 2003/0008(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0175/2003) by Dominique F.C. Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in dried fodder for the marketing years 2004/05 to 2007/08 (COM(2003) 23 - C5-0044/2003 - 2003/0010(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0183/2003) by Carlos Bautista Ojeda, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in rice (COM(2003) 23 - C5-0043/2003 - 2003/0009(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0177/2003) by Elisabeth Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation establishing a levy in the milk and milk-products sector (COM(2003) 23 - C5-0046/2003 - 2003/0012(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0181/2003) by Elisabeth Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products(COM(2003) 23 - C5-0045/2003 - 2003/0011(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0189/2003) by María Rodríguez Ramos, on behalf of the Committee on Agriculture and Rural Development, on multifunctional agriculture and the reform of the CAP (2003/2048(INI))
(Parliament adopted the resolution)
Joint motion for a resolution
Mr President, during the debate on the Oostlander report yesterday the rapporteur asked me whether I wanted to submit Amendment No 11 - which was intended as a replacement for paragraph 52 - as an addition to paragraph 52. I said at the time that I was willing to do so. Afterwards uncertainty arose about how the text of paragraph 52 would then read once Amendment No 11, again as an addition, had been adopted. To avoid any misunderstanding therefore, I should like to read out the text of paragraph 52 in English as it would read following adoption of Amendment No 11 as an addition to paragraph 52.
Mr President, I would like to make it clear that, if this is an addition, my group will agree to it.
Mr President, I initially assented to an addition, but since the word 'conditions' has been added here to the added texts, I do not think that this is the proposal that we discussed yesterday. I am therefore against the submission of this oral amendment.
There seems to be some confusion as to whether this is an oral amendment.
Mr President, it is not an oral amendment!
We shall thus vote on Amendment No 11 as an addition.
(Parliament adopted the resolution)
Joint motion for a resolution
Mr President, I asked to briefly take the floor to say that I have agreed to the deletions in Articles 10, 17 and 34 and Recital C proposed by the Group of the European People's Party (Christian Democrats) and European Democrats.
I will shortly table a compromise oral amendment to Amendment No. 32.
Mr President, I therefore propose removing the obligatory aspect of my proposal and at the same time clarifying the content in the following format: 'calls on the Member States to introduce the gender dimension into the broadcasting of sporting competitions'.
Mr President, I apologise for coming back to the same problem. I certainly do not wish to be difficult. However, the right to freedom of expression is highly protected. Even if, for example, the Conference of Presidents decides to deal with a report without debate, this decision can be overturned by 32 Members. Now though, a new procedure is creeping in. On Monday, we decide to debate a matter on Thursday afternoon and Members assume that this debate is going to take place. But on Thursday afternoon, a Member says that they do not wish to have the debate because they have to leave. That is what happened last time, and it happened this week too. The agenda stipulates that, if this happens, just one speaker should be called upon to speak for each group. But this procedure is not being followed either, and instead, we are referred to a rule which says that the agenda can also be changed on a proposal from the President. But firstly this was not a proposal from the President, secondly it must remain an exception, thirdly the President gave no reason, and fourthly I have to say that there was no important reason. When I asked you about it, your answer was simply that we needed 'to keep some flexibility in our agenda'.
This is about the right of freedom of expression, a right guaranteed to minorities. I would very much like the Bureau to clarify under what conditions the President can propose that a point be taken off an agenda that has been jointly decided by us on Monday, and whether or not he has to give his reasons for doing so. Otherwise this minority right will be regularly set aside on Thursday afternoons if there happens to be a majority vote in favour of it. Then we might as well forget all the articles protecting this minority right in the Rules of Procedure, particularly Article 111.
We are not going to agree, Mr Posselt, because I stand by my original interpretation of Rule 145. However, I am happy to send this to the Committee on Constitutional Affairs for its interpretation. Rule 145 makes it very clear, however, that at any time during a debate the list of speakers may be closed. We had a proposal from the floor that the President then adopted in his own name and put before the House. The House then voted in accordance with Rule 145.
I am not going to debate this with you, Mr Posselt, because I want to go for lunch, and I am not going to agree with you. As I said, I shall refer the matter to the Committee on Constitutional Affairs.
Mr President, regarding the question that Mr Posselt has raised, I would just like to say that I think you acted correctly. I would, however, prefer to give my opinion on this matter later in view of the votes that still have to be taken.
In the new Rules of Procedure, there is a provision allowing the Council and Commission speaking time to comment on the report after we have heard from the rapporteur. There seem to be more and more cases now where the rapporteur speaks for five minutes, and then the Council for fifteen minutes and the Commission for ten to fifteen minutes, and often not even really on the subject of the report. This means that Members themselves are receiving less and less time to discuss it.
I would therefore ask that the speechwriters of the Commission and Council Presidency be told to comply as far as possible with the speaking time of five minutes, with a maximum time of ten minutes.
Otherwise a good provision in our new Rules of Procedure is misused to give lengthy explanations, which often have nothing to do with the report. I would ask the President, if he agrees with me, to notify both institutions of this.
This is a matter that has been debated in the Conference of Presidents before, and it could be debated in that context again. All we can do, in terms of the other institutions, is give them an indicative speaking time before debates. We cannot enforce a speaking time on them.
Mr President, the three times that Mr Posselt stood up I did not respond, but on the fourth occasion I should very much like to do so, because we all know that this is not really a question of how long the debates here last. Mr Posselt is concerned about whether Strasbourg will remain the meeting place of the European Parliament. In the first place it seems important to me that the democratically taken decisions of this assembly are respected. It also seems important to me that those who find it so terribly important that we continue to meet in Strasbourg actually turn up. As you know, most of the French and German Members are the greatest advocates of this assembly in Strasbourg, but they are not present at the moment. This is in contrast to those who would like to meet in Brussels.
Mr President, I would like to support Mr Posselt's position in contesting the procedure that was used at the last moment, when a debate was scheduled on the subject. Whatever the subject and whatever the debate, insofar as a text has to be debated, I find it unacceptable that, simply for reasons of convenience, it should be decided at the last minute that there will be no debate. This was a question of convenience. Parliament should not establish agendas and organise the sitting according to the convenience of individuals.
Second point: I think that this shows, once again, that the agenda for Thursday afternoons indicates a clear desire to devoid this sitting of meaning, which is quite unacceptable. All the reports to be dealt with on Thursday afternoon should be treated with equal dignity. As there are few reports, so-called less important reports, Parliament empties and the reports, particularly those dealing with human rights, and others, are not subject to any debate worthy of the name for the purpose of establishing positions. Of course, Mr van Hulten explained the problem very well: a constant desire to violate the Treaty and to prevent Strasbourg's right as a seat of Parliament from being recognised, including on Monday afternoons. Again, we can clearly see the scheming that is taking place.
As you know, Mrs Gillig, I was not in the Chair when the decision was taken, but I am 100% behind the ruling of the Vice-President in the Chair at the time. He was applying the Rules. It is not for the President to judge whether the Rules are wise, but to apply the Rules, and he applied them as they stand. If there is a dispute about the interpretation of the Rules I am happy to refer that to the Committee on Constitutional Affairs.
We can debate the wisdom of removing things from the agenda, but the Rules provide for that. That is all the President did - apply the existing Rules.
Mr President, in my opinion, Mr van Hulten's approach is not the right one. This does not have to do with those who were in favour of Fridays, but who were never here then. It has to do with those who were not in favour of Fridays but who now treat Thursday in the same way they used to treat Friday, that is, by being absent. Today, some of the leading players who were not in favour of Fridays have been gone since midday. We need to finally get through to these people!
. (PT) This report on the financial participation of employees makes a significant contribution to overcoming the capital versus labour split. Employees who participate in both the profits and the capital of companies will be more motivated and more productive and consequently the company will be more competitive and profitable. Furthermore, financial participation contributes to achieving two aims: completing the European social model and increasing employment.
This is a sound report and I have therefore voted in favour of it.
I share the principles stated for funding financial participation models, specifically: participation must be voluntary, schemes must be clear, transparent and simple, unreasonable risks for employees and a pro-cyclical impact linked to fluctuations in the economic climate should be avoided, and schemes must be compatible with worker mobility.
I regret, however, that the European Commission has proposed few solutions for SMEs, since studies need to be carried out on the various forms of participation in SMEs and because alternatives must be considered.
. (PT) Following recent reports that have called into question the reliability of the controls organised in various Member States, updating the rules on official controls of products of animal origin is crucial, particularly in the case of fresh meat, bivalve molluscs and milk. I welcome the proposal for a regulation and, of the new rules, I would highlight the role given to veterinarians, the increased intensity and frequency of controls, the sound scientific basis of controls and greater flexibility for small companies.
. (PT) This proposal for a directive forms part of the process of updating Community legislation on general food hygiene rules, on health policy issues related to the marketing of products of animal origin and on official controls of products of animal origin. Simplifying bureaucracy and, at the same time, maintaining high standards in this field are of particular importance, since we now have incontrovertible proof that the standards of hygiene presented to the consuming public have not always been uniform or reliable.
The measures recommended in the proposal will consequently enable us to hold all those involved at any stage of the food chain more accountable, allowing for higher levels of consumer confidence, which has been dealt severe blows by recent crises. We will, therefore, have to promote coherence and transparency when implementing this new legal framework, not forgetting the specific needs of small producers, who tend to be further removed from the places where information is disseminated and changes to legislation are made.
I believe that the European Commission must consider the proposal for an amendment put forward by the rapporteur, focusing on the need to allow States to adapt to the new rules.
I have therefore voted in favour of the report.
. (PT) Authorisation for smoke flavourings in food is at the moment totally deregulated in the European Union - some Member States have restrictions in place and others have no legislation at all in this area. A definition of legislation was therefore needed, so that the authorisation procedure could be harmonised. I also welcome the definition of a positive list produced by the European Food Safety Authority and based on the latest scientific knowledge. It is therefore to be hoped that the precautionary principle - the basis for every European food policy - will also apply whenever a new application for a smoke flavouring is made.
. (PT) I have voted in favour of this report, which highlights the importance of clarifying rules in the field of human health. I therefore agree, in addition to the technical issues, with the rapporteur's suggestion that medical devices should be reclassified. She proposes a legal framework and that a distinction should be made between medical devices having a pharmacological effect, and others. Similarly, I agree with the idea that Member States should adopt the measures necessary to ensure that single-use devices are not reused.
Lastly, I decided also to support the report when it states that it is crucial to include explicit provisions on public access to documents. Distributing and promoting information to the citizens, especially in this field, must be pursued as a priority, in order to ensure both citizen participation and the high level of consumer protection we wish to see.
We are critical of the aforementioned reports on the reform of the common agricultural policy. In our view, the reports represent an out-of-date agricultural policy which does not match the conditions and needs of modern global society.
As an example, mention might be made of the protectionist demand for 'an overall area-based compensatory payment for rice producers and ? a fixed import duty', together with the emphasis upon the system of import duties and export subsidies as a way of stabilising the internal market in relation to the price fluctuations on the world market. In comparison, the Commission's proposal appears as a step in the right direction. We have therefore chosen to vote against these reports in their entirety.
Mr President, the proposals for the reform of the CAP made by Mr Fischler are being driven by the World Trade Organisation, and farmers need to realise that should be their real target. I am disturbed that the Commissioner shows more concern for trade liberalisation than good farming practice. EU environmental and food safety laws can form a safety net between farming and the World Trade Organisation. Farmers need to wake up and stop opposing environmental legislation, such as the nitrates directive, and realise that these laws could protect them against the WTO. The principle of cross-compliance, which means compliance with environmental and safety laws, is an important part of Parliament's proposals.
The Commission is right to propose making compliance with relevant food safety rules a must for receiving subsidies. However, it is vital that the same standards apply to imported foodstuffs, otherwise the antibiotics only just banned in the EU could make their way back onto our plates.
Parliament's compromise shows the way forward and contains a substantial shift of money towards rural development. It accepts modulation while differentiating between advantaged and disadvantaged regions and, therefore, will give better compensation for poorer regions - and this is welcome.
However, we also need to prevent the dumping of CAP-supported goods outside the European Union, which drives down world prices at great cost to the developing world and effectively prevents the most needy farmers from accessing European markets.
Mr President, I would like to thank the Commission and Mr Cunha for their hard work. We in the British Conservative delegation reluctantly took the decision that we were unable to support the recommendations in the Cunha report. We see the need for reform, and the need for reform for our farmers. Therefore we cannot support horizontal or partial decoupling and as that was an integral part of Mr Cunha's report, we are unable to support that.
However, we support the Commission in its legislative resolution and want the Council to come to an agreement as soon as it possibly can. We believe that the Commission's proposals are along the right lines.
I would add that Mr Cunha is an esteemed Member of this House; he is also a personal friend. However, we believe, and I personally believe, that farmers need security. Mr Cunha's report would probably mean a second reform and we could not accept it.
We wish to see the progressive deregulation of agriculture, together with a reduction in the size of the agricultural subsidies, and we are therefore voting against this proposal.
The Commission's draft mid-term review was a step in the right direction towards deregulated agriculture benefiting agricultural production. There are serious defects in the Commission's proposal. We are opposed to all forms of modulation because they fail to promote rational agriculture. We also believe that compensation should be linked to the area utilised. The compromise proposal on which we have now voted would produce locking effects that would be damaging to European agriculture and a retrograde step in the reform process.
Fifty per cent of European farmers are over 55 years old. The Commission's proposal might be seen more as a good pension proposal for farmers than as a plan for phasing out the policy of subsidies. No clear ground rules are provided, however, for the eight per cent of European farmers who are under 35 years of age and who are the future of agriculture.
. (PT) We have voted in favour of rejecting this report because it accepts, albeit in a somewhat watered-down form, the principle of decoupling aid from production, because it does not contain any real proposal for reducing and setting a limit for CAP aid and because, in certain aspects, it makes the original proposal worse. Furthermore, what it proposes is not a partial decoupling; it is actually a total decoupling of aid for arable crops and for male bovines. It reiterates the need for obligatory national co-financing for rural development measures and makes what is known as modulation optional, which calls into question not only the principle but also the Community redistribution of savings, and this would damage Portugal.
This proposal for modulation differentiates between cuts to be made for the less-favoured regions and raises the exemption threshold by EUR 2 500, but ignores differences between producers, and mainly penalises the medium-sized rather than the largest producers.
We regret the fact that our proposals have not been adopted, specifically those concerning modulation; doubling the additional amount of aid for farmers who receive less than EUR 5 000 and exempting farmers who receive less than EUR 10 000 from cuts, which would be funded to a limit of EUR 100 000 per farmer.
- (FR) Will Parliament be heard? That is the question that we should ask ourselves today, the day before the Agriculture Summit in Luxembourg. Having achieved unanimity on agriculture, which should be welcomed, the most important question is whether the Council will be able to grasp the opportunity and incorporate Parliament's position into its plans for the future organisation of the common agricultural policy.
The Group of the Greens/European Free Alliance regret that codecision does not apply to agriculture. If it did, European farmers and consumers would have benefited so much more from the way that mentalities have rapidly changed for the better: towards moving on from costly, wasteful agriculture that destroys the countryside, towards agriculture that respects men and women, their work, the land and the environment. In short, ecologically responsible agriculture, which the Group of the Greens has always advocated.
This reform of the CAP over 10 years is a commitment to a new type of modern agriculture, which takes into account all of the social, economic and environmental realities of the agricultural profession. That is the type of agriculture which is the aim of the agreement reached in this House and that can only be welcomed, although it is surprising how different positions were not long ago.
(Explanation of vote abbreviated in accordance with Rule 137, paragraph 1, of the Rules of Procedure)
. (FR) I voted against the Cunha report, which broadly approves the Fischler proposal, which, disguised as a midway review of Agenda 2000, proposes a radical reform of the CAP based on decoupling and modulation of aid and on eco-conditionality.
I cannot support this reform, which clearly aims to further liberalise agricultural policy, continue to lower the prices of agricultural products and to dissociate farmers' income from what they produce, in order to anticipate the possible requirements of the WTO. In short, it is organising the destruction of European agriculture and first of all of French agriculture in the name of misguided globalism.
While it should have been aiming for a more stable CAP, increasing the responsibility of those involved, based on profitable prices, this text is going to take agriculture further along the road towards greater concentration, along with a form of State control of an agriculture sector that is condemned either to over productivity, or to becoming simply paid gardening.
I have a great deal of understanding and admiration for the tremendous amount of work that all our rapporteurs have done under Mr Daul's excellent presidency. I know how difficult it was to obtain majorities for these reports. I regret therefore that I cannot give Mr Cunha's report my unconditional support, because the proposed solution of partial decoupling would place a considerable burden on the existence of multifunctional agriculture in the less-favoured region of Luxembourg, with very familiar economic, social and environmental consequences.
This is a responsibility that I cannot and do not wish to assume. Problems with the transfer of payment entitlements will arise whether decoupling is full or partial. I fear that the proposal which concerns transfer of payment entitlements with leased land will lead to big problems of a financial and legal nature, as well as to unpredictable speculation at the expense of active farms.
The fundamental problems with modulation also remain, even if the percentages of reduction are set at a low level. Reducing aid through modulation leads to an unreasonable drop in agricultural income. For our farmers, the figure of EUR 7 500 is too low. That is why I have tabled an amendment to raise this to EUR 10 000. Otherwise, practically all of Luxembourg's farmers would suffer losses in income of up to 20%, which would be catastrophic.
(Statement of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) Since industrialisation, food prices have been kept artificially low, which has also enabled industrial wages to remain low. Since then, farmers have been forced to produce more and more for ever decreasing rewards. The EU subsidy system was a means of achieving greater economies of scale and increasing production per hectare. Revenues from taxes go some way towards compensating farmers for their lack of income. The survival of small-scale farmers and villages in southern Europe has become highly dependent on this subsidy policy. They therefore regard the current common agricultural policy as the best the EU can offer, even if they would like to see funds allocated more fairly. They regard every change as a brutal, neoliberal attack. They are afraid that a new system will only serve as a subsidy on land ownership and land speculation and will not be able to stop the depopulation of the countryside. In northern Europe, on the other hand, most of the small farmers have already been 'cleared away', and public opinion regards the agricultural funds as a kind of bureaucracy, a waste of money and environmental pollution which must be brought to an end as soon as possible. I did and do agree with the demand to switch from production subsidies to income guarantees and the protection of the landscape. The current proposal, however, seems to be primarily aimed at winning over the Americans in the WTO with a view to exporting other EU products.
. The vast majority of reports we have just voted upon I can support and agree with. Jeggle and Souchet often cause me little problems but Mr Cunha's report is different.
The current CAP, which has been reformed on many different occasions down the years, has become top-heavy with red tape and bureaucracy, and I rather feel that what we are proposing is to heap more misery on top of what already exists. What do we have now? De-coupling, modulation, degressivity and cross-compliance in place of good farming practice and an honest return for honest endeavours. I sincerely believe that partial de-coupling will prove to be the worst of all worlds and provide no encouragement for the industry in the future, or do anything to streamline the industry or encourage young people to make a career in agriculture.
This will immediately mean more controls and inspections and less time for the farmer to tend his stock. I will vote against to ensure that in the longer term the Northern Ireland agriculture industry is not destroyed in the name of efficiency.
. The British Conservatives voted against the Commission proposal as amended, but in favour of the legislative resolution. We did this, not because we support the contents of Parliament's report, but because it is imperative that Parliament gives an opinion so that Council may proceed to a decision. Europe's farmers must be given a clear direction for the future.
We support Commissioners Fischler's proposals to reform the CAP and believe it is long overdue. We are completely behind the plans to decouple payments away from production, and welcome the freeing up of agriculture.
We also believe that the Fischler proposals will ensure the future of European agriculture in an enlarged Europe of 25 Member States. The proposals as they are in Parliament's text would only confuse and complicate an already over-bureaucratic system, and force agriculture into even further decline. The Commission reforms will put us in a strong position when we sit around the table at the WTO talks in Cancun. We hope that Commissioner Fischler sticks to his guns, and pushes ahead with his plans in Luxembourg next week. We, and European farmers, wish him every success!
There is no doubt that the EU's agricultural aid must be reformed with a view to creating a healthy world market. Unfortunately, the proposal for reform does not address the issue of export subsidies which, in our opinion, are what it is most important to change and which have the most thoroughly distorting effect upon world markets and upon poor countries' ability to exploit their comparative advantages.
The Commission's proposal does, however, acknowledge the multifunctionality of agriculture and would make increased modulation possible, that is to say increased flexibility when it comes to supporting tasks other than actual food production, such as the conservation of biodiversity and the cultivated landscape, or to taking other types of environmental measure. It would also make it easier for other reforms to be implemented further down the line.
At the same time, decoupling presents obvious risks of disengagement and resistance to change which would, for example, obstruct the badly needed transition from one generation to the next within the agricultural community. From these two perspectives, the European Parliament's proposal is therefore a compromise, providing scope for further necessary changes in the future. Overall, we have therefore chosen, despite many objections, to support the report in the final vote.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. We fully support the Commission's original proposal for CAP reform as set out and unamended by the European Parliament, with the exception of Amendments 38 and 99, referring to health and safety.
The CAP must be reformed. Payments must be subject to mandatory cross-compliance with the environment, rural economy, and animal welfare Directives.
The position adopted by the European Parliament will perpetuate a system which is damaging to the environment, the rural economy and animal welfare, and prejudices high levels of health and safety and harms produce in the developing world.
. (FR) The principle of decoupling direct aid, whether totally, as the European Commission wishes, or partially, to 'start with', as the Cunha report recommends, is a bad one. It will make the CAP even more complex and bureaucratic. We need to completely move away from direct aid to farmers being 'compensatory' for drops in prices and income that have been inflicted on them by previous reforms. This disconnects the aid from agriculture and therefore renders it unjustifiable in the eyes of taxpayers. It prevents the COMs, as tools for monitoring and guiding production, from being effective, and weakens Europe's negotiating position at the WTO. It is true that when the Commission wants to destroy a common policy, it tends to use the strategy of implementing a reform that is so unworkable and unsustainable that it is simply a step towards the complete disappearance of the public policy which it was intended to adapt.
The only point that I am satisfied with is the adoption of my amendment on energy and industrial crops on set-aside land, which should enable the emerging sectors to be consolidated.
. (PT) Rural development might appear to be a panacea for all the problems and imbalances affecting the various types of agriculture in the EU, but it is also one strand of the strategy to contain CAP spending and to liberalise agricultural markets, in conjunction with enlargement and negotiations at the World Trade Organisation.
The aim of market mechanisms, however, is to bolster prices, and, primarily, income, ignoring the need to resolve existing deep-seated injustices. Rural development cannot exist without farmers and agricultural production. The Commission proposal does not increase appropriations for rural development. Instead, it transfers some of the appropriations from the 'markets' pillar, which will mean some of the CAP's costs being renationalised.
The proposals contained in this report are broadly to be welcomed, although they uphold the original framework. Our vote reflects the improvements the report makes, particularly: the support it provides for less-favoured areas, for young farmers, for women in rural areas, for promoting agricultural production and for increasing the amounts of aid under the various instruments, including our proposal for a EUR 100 increase for compensatory allowances for the less-favoured regions.
. (PT) I congratulate Mr Olsson on the excellent report he has produced on the proposal for a Council regulation amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EC) No 2826/2000. I fully support this report, especially with regard to the need to help establish conditions for developing farming in the EU regions that are the weakest and which face the greatest problems. This will enable us to prevent the exodus of these communities from the countryside, and support the preservation of the landscape and consequently of the environment, whilst attempting to improve the standard of living of the communities in those regions.
I also wish to emphasise that the European Parliament must always support the development of a farming policy that respects the environment, making support a priority only for farmers who comply with Community rules, and for young people wishing to become farmers. It should be emphasised that this is also a means of promoting employment in Europe.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. (PT) This proposal for a regulation for the cereals sector highlights the strategy of the latest CAP reforms: lower prices and the gradual deregulation of the markets. Compensation for income is only partial, with direct aid covering 50% of the fall in prices. This strategy promotes the concentration and intensification of production and greater farm size, increasing the desertification of the rural world. Furthermore, a 45% reduction in cereal prices has led to an increased cost to the budget of EUR 630 million.
We have supported some of the rapporteur's proposals, specifically the inclusion of rye on the list of cereals eligible for intervention and the references made to protecting the Community preference, but we do not accept the principle of decoupling aid from production for the cereals sector.
We also reject the idea of aid for the potato starch sector, which supports huge food corporations from only a few Member States, when what is really needed is regulation and support for potatoes for consumption.
A wide-ranging reform of the CAP has become necessary, guaranteeing similar levels of support and market regulation for Mediterranean produce. Unless this happens, we will not be able to remedy the profound injustices in the distribution of aid and we will be sending the wrong message to producers in regions and countries with climatic conditions that are more suited to other types of production.
The Commission's proposal follows on from the 1992 revision and abides by the philosophy of reducing intervention prices by 5.9% and partly compensating for these reductions with direct per-hectare aid. This proposal serves the interests of the wheat trading and processing industries by ensuring they have cheap raw materials. At the same time, wheat producers' incomes are being reduced, because there is 50% rather than full compensation, prices and compensation remain constant and are not adjusted on the basis of average Community inflation and, finally, with the proposal to abolish monthly increases in the intervention price, the average intervention price is being reduced.
The amendments proposed by the rapporteur of the European Parliament move in a more positive direction than the Commission's proposals, with the exception of the reference to durum wheat which is, however, regulated under another regulation. In essence, however, they move in the same direction as the Commission's proposal and only differ on quantitative elements, without contesting or proposing measures which reverse the Commission's basic philosophy, and this, despite the correct findings, ultimately renders the report ineffective, the gilding on a policy which favours the interests of the multinationals at the expense of small and medium-sized farmers.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. (PT) This proposal for a regulation seeks to phase out the common organisation of the market in the dried fodder sector from the 2008/2009 marketing year onwards. The Commission's reasoning turns on environmental issues, specifically the use of fossil fuel for dehydrating and even the use of irrigation. Environmental issues can be resolved by other means, however, such as plans to reduce fossil energy, natural predrying in the sun or the use of renewable energies.
Nevertheless, we must view this sector as yet another source of vegetable protein production, in which the European Union has a growing shortage that already stands at 35 million tonnes of soya equivalent. In other words, the EU is meeting only 23% of its vegetable protein needs. This situation will be exacerbated after enlargement. The consequence of losing this form of production is that we have to import, mainly from the USA, two million tonnes of soya meal equivalent, with all the risks of GMO contamination that this entails.
Accordingly, whilst acknowledging the importance of the environmental factor, we agreed with the rapporteur on the need to continue with the present CMO, to strengthen market instruments and to increase total aid to EUR 68 per tonne from the marketing year 2004/2005 onwards.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. (PT) The rice sector is currently experiencing difficulties as a result of the imbalances triggered by the simultaneous increase in internal production and the rise in imports, due to the preferences and customs reductions of recent years. This situation is likely to get worse with the fall in customs tariffs resulting from implementation of the 'Everything but Arms' initiative, with the forthcoming WTO round and with the possibilities of 'triangulation' and abuses of inward processing arrangements.
There is, furthermore, a conflict of interest between the producer Member States of the South and the consumer Member States of northern Europe, whose consumers tend to prefer the Indian variety of rice, of which the EU is in short supply.
This proposal for a regulation is unacceptable. The Commission is proposing a 50% reduction in the basic intervention price to a basic price of EUR 150 per tonne, compensation at a level of 88% of that applied to cereals under previous reforms and a limit on quantity, overlooking the specific characteristics of this monoculture, which is concentrated in areas that have specific characteristics, with no opportunity for alternative production. The proposal also overlooks the fact that this crop entails some of the highest costs in the farming sector in terms of investment in machinery, equipment and installations, which are mostly custom-made. This means that forcing rice-growers to change crops would cause them serious financial difficulties.
We have therefore sided with the rapporteur.
. (EL) The objective of the Commission proposal is to diminish Community production and increase imports from third countries. Rice is cultivated on pathogenic soils in the ?U and Greece for which it is difficult to find an alternative solution. Thus, we consider unacceptable the quota of 203,000 hectares proposed for Greece, which is less than the previous quota, which we more than covered.
The proposed measures reduce the income of rice producers by increasing the profits of the trading industries, which will buy raw materials at derisory prices, given that the intervention prices will have a proportionate knock-on effect on commercial prices, without compensating for this reduction, despite the Commission's allegations to the contrary, allegations which are groundless, given that the rate of compensation is calculated on the basis of the difference between the intervention price before the revision and the private storage price after the revision.
The rapporteur's amendments, although more positive, are ultimately out of kilter with his objective findings about the state of this sector. He disagrees with the abolition of intervention, but accepts the drastic 50% reduction in intervention prices, which in essence cancels it out. He confirms the problem of abundant imports, but does not differentiate from the Commission's quotas. That is why, and because his proposals exacerbate rather than radically improve the situation, we shall not be voting in favour of the report.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
In this proposal for a regulation, the Commission proposes to prolong a reformed dairy quota system until the 2014/15 marketing year, and says nothing about the future. Pursuing the quota system is crucial to guaranteeing milk production throughout the Union's territory and to ensuring the continuity of producers' income.
The end of the quota system, which is what the large countries producing a surplus would like to see, would mean the liberalisation of the sector, greater concentration of production and a considerable reduction in prices, which would harm in particular small and medium-sized producers from the least productive and less-favoured regions.
Across-the-board quota increases must, therefore, be considered for all countries and practical measures must be adopted to combat the concentration of production, both at regional level and in the hands of a few producers. Account must be taken, however, of specific situations such the current state of affairs in Portugal, particularly in the outermost region of the Azores, where a quota increase must be guaranteed in order not to penalise a sector that has significant socio-economic ramifications, in a region that faces major structural disadvantages.
. (DE) I am to a large extent in agreement with the reports on the organisation of the milk market, because the quota arrangements are being retained until 2014 as an instrument to regulate production and guarantee prices, which will give the reliability that is so essential for the continued existence of the family farm and will give farmers the security to enable them to plan accordingly. However, I am in favour of those proposals on the reports concerning the milk sector that quite rightly point out that it is in the disadvantaged areas in particular that milk production plays a vitally important role, and that for this reason, when deciding on the basis for calculating the milk subsidy, the special situation of individual Member States should be taken into consideration by the differentiated lowering of the intervention price for butter and skimmed milk powder. In the areas in question an extra EUR 5 per tonne should be paid in subsidies.
I should also like to say, about the agricultural reports overall, that I am not entirely convinced that the compulsion to take action is so great that we should have to shoot all our bolts now, in one go, before the next round of negotiations in Cancun, thereby running the risk of having to make even greater concessions which would lead to the demolition of the common agricultural policy and with it the demise of the small farmer in large parts of Europe.
Finally, the farm budget has been set up until 2013, which is why the budget-policy constraints that we are always hearing about are not present to the extent that is repeatedly asserted by the Commission and even here in Parliament.
. (EL) The proposals for the milk sector perpetuate the unequal treatment of countries such as Greece by keeping quotas at unacceptably low levels, exacerbating their dependency in dairy products and ruining producers with huge coresponsibility levies, due to the unacceptably low quotas allocated to them.
The ?U prefers to strengthen intervention, by withdrawing excess dairy products from oversaturated markets, mainly in the northern countries, than to direct the sums which will be spent on intervention to covering the needs of countries, such as Greece, which cannot meet even half their domestic demand. It is infuriating that the quota granted in compensation for the reduction in target prices is increased by a larger percentage in the developed and a smaller percentage in the less developed countries. For example, the proposals make provision for Greece for an increase in the quota of 6 000 - 14 000 tonnes and for 335 000 - 110 000 for Holland. The country's livestock farming is being condemned to stagnation and the Greeks are obliged to consume imported pasteurised products because fresh milk does not reach the country in time, despite the fact that there is the potential to increase production and meet its requirements.
We call for a fair redistribution of quotas, on the basis of population criteria, consumption requirements and production potential, which is why we shall vote against the reports, which move in a diametrically opposed direction.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. (PT) Milk production is of fundamental importance in the less favoured regions. It is therefore crucial that minimum prices cover labour and production costs and that family farming and land-based undertakings are protected. The transfer of production rights without land and lower prices, together with the absence of practical measures for regions with specific difficulties (such as the closure of joint milking parlours, the lack of support for the costs of transporting milk in inland or mountainous areas, etc.), have all led to the concentration of production and to thousands of farmers abandoning their land, specifically in Portugal.
We reject the Commission's proposal to reduce target prices by 28% over the next five marketing years. The lack of measures for combating the concentration of production and speculation on the economic value of milk quotas is unacceptable, as is the fact that no provision is made for updating the level of fat content in order to adjust it to the real average.
We agree with the rapporteur's proposals for intervention prices to be increased with regard to the Commission proposal, for total compensation for price reductions by means of direct payments and especially with the supplementary subsidy of EUR 5 per tonne for the less favoured regions. We disagree, however, with the proposal to eliminate indicative prices.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
. (FR) My position in this debate is clear.
First of all, the current CAP is certainly not perfect. It is costly and at times unfair. Despite that, it is because of that CAP that agriculture still exists today in Europe.
Secondly, the CAP undoubtedly has to be reformed in order to adapt to the current situation in Europe and worldwide. It needs to be better targeted towards the objectives of quality, the environment and maintaining rural employment.
What is being proposed, however, which is cleverly disguised in the garments of justice and ecology (in the name of the famous 'decoupling') will inevitably lead to the disappearance of the CAP ten years from now and, in its wake, to the disappearance of real, diversified and self-sufficient European agriculture.
This is why I cannot accept the proposals that have been put to us.
. (PT) More has been said today than ever before about multifunctionality in agriculture, particularly in the context of the current CAP reform. It even appears that many people have only now discovered agriculture's multifunctional nature. Farm production has always entailed positive externalities for the development of the rural world, contributing to job creation, to the development of other upstream economic activities, to regional planning, the preservation of the environment, the landscape and the cultural heritage.
There must therefore be policies that promote an extensive and tightly-knit network of small and medium-sized family farms and the development of local and regional markets. This CAP, even with its reforms, clearly bears the greatest responsibility for destroying multifunctionality in agriculture, through the gradual liberalisation of farm markets.
We therefore agree with the rapporteur, who states that rather than 'declarations of intent' what are needed are concrete measures relating to the CAP, which the Commission's proposals for reforming the CAP fail to provide. We support the rapporteur's proposals but regret the fact that she was not more ambitious.
. (PT) I congratulate Mrs Rodriguez Ramos on her excellent report on multifunctionality in farming and the reform of the CAP. I fully support this report, in particular with regard to calling for a European agricultural policy that also takes account of the multiple functions of farming, specifically maintaining the rural population, regional planning and the preservation of the environment, the landscape and the cultural heritage, also introducing the concept of territorial cohesion.
I also wish to underline that the European Parliament prides itself on its action to ensure respect for Europe's diversity, which means that where farming is concerned, we have a duty also to consider the non-commercial aspects in order to achieve the harmonious development of the European Union.
My initial comment on the new agricultural policy announced by Commissioner Fischler on 10 July 2002 was: 'An appropriate break with the past, but not a solution for the victims by a long chalk'. The reform was announced as a reward for quality and food safety, aimed at better protection of the consumer and the environment. Maintaining and improving the countryside would be less dependent on chasing after ever more intensive production. My party, the Dutch Socialist Party, has always striven to achieve just such a reversal. Agricultural organisations and farmers' representatives in the European Parliament were furious. This is understandable, as there is unfortunately a major risk of more large groups of farmers going out of business. Not only the small farmers in France, Spain and Greece, but even the bigger farmers in the Netherlands, who are currently highly dependent on the money they have borrowed from the banks. Compared with the amount of work and money they have invested, their income is disappointing, and that income may drop even further for some. Farmers can only get socio-economic security if we have the courage to break away from the logic of the free market and instead are rewarded for countryside management, environmental protection and healthy food. Otherwise there will still be pressure to supply food even more cheaply than the Americans and other competitors outside the EU by further intensification, further exploitation of the soil and export subsidies.
. (PT) I believe that multifunctionality in farming must have a place in the process of reforming the CAP, and I think that the Council and the Commission must accept this idea.
The social, environmental and territorial effects of farming have not, in fact, been given the attention they deserve by the Community institutions, whose farming policies have largely focused on qualitative and economic issues. It would only be fair to emphasise that the hard-to-measure public goods and positive externalities that result from conventional farming far exceed its direct economic benefits.
It is therefore right that particular attention should be paid to the rural population, that practical measures falling outside the sphere of rural development should be adopted and that the preservation of farming should be encouraged and supported, given the importance at local level of farms. Production must also be geared towards sustainable and high-quality development.
I also agree with the rapporteur's view that the need to deal with the unpredictable swings of competition in a market in the process of being liberalised must be compatible with the crucial presence of a sufficient number of farmers to ensure proper countryside management.
I have therefore voted in favour of the report.
The June Movement opposes the EU's massive agricultural aid, which discriminates against the developing countries, the new EU countries, the environment and ecological interests.
The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods.
Even if extensive farming and ecological interests were to go and be given slightly better conditions, it would still be unfair to third countries, the new EU countries and EU citizens.
The June Movement wishes to see the aid completely done away with and is unable to support a redistribution of the aid whereby new areas are brought under the umbrella of aid arrangements of one kind or another.
The June Movement believes that the only real way to abolish discrimination is by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
Mr President, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats I should like to make the following comments about the Oostlander report. We have agreed to this report, because it would be a way of bringing Turkey closer to European standards. However, we attach importance to the conclusion that this report should not automatically be the start of anything. With regard to Turkey's possible accession to the European Union, many members of our group do not share the view that it should join the European Union, although naturally we would like to have close and friendly relations with it as a partner. To that extent we believe it is important to state, having given our agreement to the Oostlander report, that, if and when it comes to a decision on Turkey's membership of the European Union, it will be up to individuals to decide freely, that any such decision lies in the future, and that our agreement to the Oostlander report in no way forms a preliminary decision anticipating any such decision that may be taken in the future.
Mr President, several of us have voted against the resolution on Mr Oostlander's report. We have many reasons for this, both due to fundamental considerations, and to the very divisive and negative feeling that has governed most of the votes today. Fundamentally, we think that Turkey has its place in the European Union, as it has had a place for several decades in the Council of Europe. However, Turkey needs to comply with specific conditions. The resolution says this, but does so badly, and the conditions are wrong. It thus interferes in Turkish law, on the one hand. On the other hand, there is a serious omission in that it does not clearly state the right of the Kurdish people to self determination, in accordance with the United Nations Charter. This is what we wish to highlight by our negative vote.
We chose to vote in favour of the report, despite the rejection of our proposal to delete the wording to the effect that 'the political values of the European Union are chiefly based on the Judaeo-Christian and humanist culture of Europe'.
We do not like the wording, but because the rest of the report is constructive, we chose to vote in favour of it.
. (FR) We voted against the Oostlander report on Turkey's application for membership, even though the rapporteur demonstrated some desire to moderate the usual positions of the Council and the Commission. It appears, therefore, that the message from the grassroots is beginning to influence some MEPs to some extent.
In particular, the report seems to have a good appreciation of the immense amount of work that remains to be done in order to establish values similar to those of the European Union, not only in Turkey's State superstructures (which would involve dismantling the authoritarian State), but also throughout its population.
Ultimately, the Oostlander report does not, however, dare to break the taboo, and continues to give the impression that, by the end of 2004, we will be able to think about actually beginning accession negotiations with Turkey, if it makes efforts to satisfy the Copenhagen criteria between now and then.
We think that we should be more realistic, and not underestimate the profound differences between Turkey and Europe. In any case, we ask that the people not be once again presented with a fait accompli and that they be consulted before any negotiations are begun.
. (FR) The Oostlander report is just like a Russian doll: it has secret agendas hidden inside. So who can understand Parliament's vote in favour of it today? Some voted in favour to acknowledge the facelift that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy had given it in order to reduce its initial harshness. Others voted in favour in order not to give a negative signal to Turkey and instantly dismiss its accession. Others voted positively in order to support the demand for a Europe based on Judaeo-Christian roots, a debate that is currently raging in the Convention. It is this demand that the socialists tried to remove through Amendment No 12 which was rejected by 172 votes to 162.
The confusion of the implicit questions put to MEPs and the loss of Amendment No 12 led me to vote against this report. I refer to my speech on 4 June in plenary: 'If paragraph 3, which invokes European values essentially based on the Judaeo-Christian culture is not amended, it will be a slap in the face for a country with a Muslim government but with a fundamentally secular tradition. We would consider it to be unacceptable, the return of old demons and the interference of religion in politics'.
. (PT) We do not endorse the content of various points or phrases contained in the resolution including, amongst other aspects, its reference to what it calls the 'Judaeo-Christian and humanist culture of Europe' or to Turkey's commitments to NATO.
The resolution details a set of extremely important issues, such as the ban on the activities of various political organisations, the issue of the amnesty granted to political prisoners, the practice of torture and other forms of violence and repression, the army's control of political life in the country and the military occupation of northern Cyprus and Turkey's failure to apply the UN resolutions there.
Only the day before yesterday, my parliamentary group drew up an initiative on the situation in Turkey, in which various human rights organisations were involved. One of the main ideas expressed in the initiative is that - despite the individual changes to the constitution and to legislation that these organisations have welcomed, although in practice some have not really been applied - we must not soften our condemnation of the violence and arbitrary behaviour by the Turkish authorities, and we must step up our solidarity with all those who resist and fight.
For our part, we shall continue to support all initiatives of this type.
. (FR) I abstained.
I welcome the strong questions raised in the report and I congratulate my colleague Mr Oostlander on the quality of his work.
In Turkey. fundamental rights and individual freedoms do not comply with the requirements of the European Union. There is still a great deal of work to be done in order for the country to become truly democratic.
It is equally important for Turkey to face its history, particularly by publicly acknowledging the genocide suffered by the Armenians.
I abstained on this report because it does not raise the issue of Europe's borders and does not propose an alternative to Turkey's membership, the consequences of which are not dealt with.
In opposing this membership, I am not rejecting Turkey. On the contrary, I propose creating an area of preferential relations, which would help it in its economic and social development and would support the steps taken to create a stable democracy.
. British Labour Euro MPs have supported this resolution because we believe it is essential to recognise the reforms achieved by the Turkish Government, and to give a positive signal of encouragement for further change on their path towards accession in to the European Union. However, we condemn the reference to one particular religious tradition within the resolution, because we believe this is inconsistent with the multi-ethnic, multi-faith society which is the reality for all of our countries. In addition, we want to put on record what we believe are misrepresentations in some of the text. First, in relation to recital D and paragraph 24, we should recognise that there are a range of electoral systems used in the different European countries, and in fact around one-quarter of current MPs in Turkey are from Kurdish origin. Second, in relation to paragraph 3, whilst reiterating our strong desire on progress in relation to Cyprus, we point out that this has never been made a direct precondition for Turkish EU accession - and it is wrong to change that in this resolution. On paragraph 19, our understanding is that the Loizidou case has now been resolved - and this should be welcomed.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (EL) The members of the Communist Party of Greece voted against the report on the accession of Turkey to the ?U because we believe that it will not benefit the workers and the people of Turkey in general; it will only benefit the Turkish plutocracy and the EU.
Many believe that the accession of Turkey will contribute towards its democratisation. That belief led to customs union, to its being proclaimed a candidate country, but not to democratisation. The repression of its people continued, with the gaols full of political detainees in inhumane conditions. Arrests, torture and murder continue.
The muzzling of political opposition extends to banning parties such as the Turkish Communist Party and HADEP. DEHAP is about to be banned. The army continues to play a sovereign role and there is the daily threat of a coup d'état. Its militia continue to occupy 37% of Cyprus.
The rapporteur does indeed recognise much of the above, but he welcomes the government for its good intentions and proposes speeding up the financing of Turkey with EU taxpayers' money, which will most probably be used to reinforce the repressive mechanisms.
We condemn the hypocritical policy of the ?U, which is based above all on serving big interests and we stand by those fighting, under harsh conditions, for democracy, peace and social progress in Turkey, certain that radical change will come as their fight develops.
. (FR) After enlargement to the East, Turkey becoming a member of the Union will complete the economic and social ruining of our nations.
Our farmers, having suffered competition from Polish agriculture, will not survive competition from Turkey, which will be the main beneficiary of the CAP.
The last of our industries that have not already relocated to the East will move to Turkey, where the cost of labour is even lower than in Eastern Europe.
Under the provisions of the European Treaties, particularly the Schengen and Maastricht treaties, 70 million Turks (100 million in twenty years' time), will be able to come and swell the numbers of immigrants in our countries, thus completing the collapse of our social welfare systems, which are primarily aimed at our compatriots on the lowest incomes.
Our people are aware of these obvious facts, but their leaders are not. If there is no referendum, the European elections next year will be the opportunity for our compatriots to say no to an Asian country, Turkey, entering Europe.
There are at least two good reasons in principle, if not more, for the French delegation from the Union for Europe of the Nations Group to vote against this report.
The first reason concerns the perspective on which it is based: the planned accession of Turkey to the European Union.
Turkey is heir to a great civilisation. However, as it is culturally different from a Judaeo-Christian and humanist Europe, geographically situated (95%) in Asia Minor and does not belong to the Indo-European family, I do not think there is any reason for Turkey to join the Union. Yes to cooperation with the EU, no to membership!
The second reason is the European Union's obligation to respect the national sovereignty of third countries. It is perfectly clear that this extreme report constitutes blatant interference in the internal affairs of a sovereign State.
By what right, however, and based on what moral standards can the European Union judge and at times condemn Turkey? Who are we to stigmatise, for example, the disproportionate role of the army, which 'slows down Turkey's development towards a democratic and pluralist system'?
This report, which is contemptuous towards the Turkish people, is very bad for Europe as a whole.
A new party surprisingly came to power in Turkey last year. Thanks to the 10 percent threshold for obtaining representation in Parliament, this party immediately won a majority, and only one other party remained, that of the more or less social democratic followers of Atatürk. The new premier, Erdogan, has been depicted as an extremist in the past and has been disenfranchised. He is now regarded as the leader of the Muslim Democrats, which is supposed to be roughly the same as Christian Democrats in other countries. You would expect a new governing party like this to take a critical view of the fact that Turkey has a considerable number of political prisoners, that parties are banned, that the army retains much power and that the very large Kurdish population group still does not have normal rights to government, education, the administration of justice, employment and media in their own language. Up to now this government has also refused to acknowledge these problems and seems not to be doing very much about them. It is therefore good that Turkey cannot enter into preliminary negotiations about EU membership without conditions, on the basis of the illusion that everything will automatically be better then. The report could have been clearer and stronger, but I support the idea that Turkey will be able to join once it has become a democracy.
. (FR) I abstained in the final vote on the report on Turkey's application for membership of the European Union. I think that the European Union's strategy in response to Turkey's application for membership, since the decision in Helsinki in 1999 granting it the status of a candidate country, is unrealistic.
Every year the European Parliament examines the progress made by Turkey towards accession, when that accession is not a current issue. The accession negotiations have not begun and we do not yet know the timetable for them.
It is the Heads of State and Government who will decide when they meet at the European Council in December 2004, based on an evaluation report on the situation in Turkey, if a timetable should be set for beginning accession negotiations.
I cannot, therefore, see why the European Parliament is today taking yet another position on this issue and I did not therefore wish to associate myself with it.
. (PT) According to the conclusions of the Lisbon European Council, the aim of the open method of coordination is 'to disseminate best practice and ensure greater convergence towards the main EU goals'.
The way in which OMC has been applied, however, reveals certain weaknesses. Hence the need for clarification, specifically in defining the matters to which it should apply; in mobilising all national players to ensure that participation in the process is not wholly confined to a small elite; in coordinating it with other Community instruments, making this method a complement to legislation and not 'alternative legislation in disguise'. This is why we should give our support to the recommendation to include in the future Constitutional Treaty an article specifically relating to OMC, defining its form and procedures.
I also welcome the call for the Committee on Women's Rights and Equal Opportunities to be consulted on issues that fall within its sphere of competence and I recognise the merit of the European Commission's drawing up a study on the effectiveness of the method.
The proposed measures will certainly help to improve OMC and I have therefore voted in favour of this excellent report.
. (FR) I challenge anyone to understand, when reading the Smet report, exactly what 'open coordination procedure' means. This is not the rapporteur's fault as the Convention itself, which had considered including a definition of this working method in its text for a European constitution, eventually gave up due to the difficulties in doing so (Article I-14 of the current draft).
It was the Lisbon Council, in March 2000, that launched this expression, but with a definition that was too vague. The intention is, however, quite clear: it is about establishing flexible coordination to enable governments to establish links, exchange their experiences and to set general guidelines if necessary, but to then remain flexible in applying them.
Unfortunately, at this point the interpretations diverge. We think that this method should be developed as an alternative to the rigid harmonisations within the scope of the Treaty. The 'integrationists', on the other hand, want to use it to erode national powers and even tighten up the procedure by making it into a type of top-down planning method, along with restrictive calculated indicators. There is a complete lack of understanding.
. (PT) I have voted in favour of the report, and welcome the initiative by the Committee on Employment and Social Affairs.
I agree with the rapporteur when (in response to the views put forward by the Convention's four working groups) she calls for the open method of coordination to be defined more clearly and to be included in the Treaty. Each national report must indicate how representatives of civil society, including the social partners, and local, regional and national authorities, including the Parliament, have been consulted.
I have always stood up for and emphasised the importance of the irreplaceable role at local level of national parliaments and communities (specifically those that are involved or targeted) in forming and expressing the 'Community will', because this does not correspond to a federalist vision of a supposed 'European will'. It is instead the result of a 'desire to understand', a composition of disparate interests, a convergence of values and aims. Sharing best practices, which forms part of the open method of coordination, is, therefore, an approach that needs to be improved, developed and extended to other areas, because of the useful effect it has had on employment policies. This approach could lead to genuine convergence and could benefit everyone, without entailing the more or less imposed nature of legislation.
Lastly, I have also supported the suggestion to ask the Commission to draw up a study on the method's effectiveness.
Mr President, we have just approved the Fraisse report on women in top-level sport. I am, however, somewhat concerned about what we voted on in paragraph 10, in which we call on the European Union to provide financial support for the operation of the European Women and Sport network, as I was under the impression that this was a private organisation of which a nephew of Mrs Fraisse is the chairman or at least plays a major role. In my opinion it is not right that Mrs Fraisse does not disclose these interests.
Before something like this is done by the Commission, I would like us to establish whether any of this is true, because we do not believe that this is a particularly important organisation. Although the text does not state clearly whether it is a private organisation or not, we looked into this, and this is apparently indeed the case. I actually think this is unfair. Various Members of this Parliament had questions on this, but we did not place this on the agenda in the plenary session for reasons of discretion. I would nevertheless like all this to be investigated.
. (PT) Sport is a sector in which major inequalities between men and women still exist. I therefore agree with this report and support the initiatives intended to reduce unequal treatment in terms of the income, financial resources and vocational retraining of top-level athletes. Women's participation must be promoted in positions of leadership, in technical and medical teams and on refereeing and adjudication boards. Particular attention must be paid to the effects of sport on athletes' health, to preventing and combating sexual abuse and harassment and to increasing media coverage of women's sport.
Sport in schools is clearly in decline. The role of physical and sports education must be emphasised and included in suitable training for teachers and measures must be adopted to enable women to practise sports in their spare time and develop opportunities for practising at their workplace.
Lastly, women's participation in sport must be promoted in Community programmes and actions, and the appropriate human and financial resources must be provided, as well as the necessary mechanisms for monitoring and following up these actions.
This week the European Parliament is voting on two reports by the Committee on Women's Rights and Equal Opportunities. Seldom have I seen such a big difference in quality between reports from one committee. The report on breast cancer in the European Union is excellent, and the Group of the European Liberal, Democrat and Reform Party has therefore voted in favour of this. The report on women in sport states that sport is an expression of the right to equality and the freedom of all women. The European Commission is being asked to set up a 'women and sport' unit; television stations would have to undertake to broadcast more women's sports, and they are even calling for sport in the workplace to be regulated in collective labour agreements! Women's sport is very good, but that does not make it a fundamental right. Sport seems to me to be something that people simply have to do and not something that should be imposed by the European Parliament. The ELDR Group has therefore voted against this report.
. (PT) Sport is an activity that has many virtues, such as developing team spirit and learning to help one another in team sports, a good way to use leisure time, clear health benefits, and the opportunities it provides for learning the importance of obeying rules and for developing a sense of ethics, for example. All initiatives to promote sport are, therefore, always welcome. In line with the old adage 'a healthy mind in a healthy body', sport must start at school and it is extremely important that everyone, both men and women, enjoys identical conditions, which are also appropriate to their level of involvement.
The under-representation of women in decision-making on sporting matters in sports federations and associations is not a problem specific to sport, but is an issue that needs to be duly addressed in this area too. The Union must encourage women's participation, although we believe that some of the proposals constitute excessive interference, both in the competence of the Member States and in sports associations' ability to manage their own affairs - in other words, a dual breach of the principle of subsidiarity.
. (FR) I have to admit that this report already has one merit: it amused me. The title, 'Women and Sport', might itself have been confusing, but the content is entirely beyond comprehension! I have read and reread this crazy report and I have still not grasped the ins and outs of it.
I did pick out some classic passages, on access to sport as a fundamental right, on sport as a highly sexual and stereotyped area where the dominant models of virility and femininity are reproduced but also broken, and on socially discriminatory and sexually stereotyped treatment by the media, which leave us speechless.
But no, I can definitely find no justification for this report other than enabling an MEP to indulge in a style exercise that is worthy of the greatest humorists, So after 'Women and Sport' roll on a report on 'Sport and sexual minorities'!
Who was it who said that 'in politics, talking without saying anything and not saying anything for the sake of talking are the two major principles of those who would be better to keep their mouths closed'?
. (FR) Breast cancer and cancer in general are a scourge which is not, in my opinion, inciting Europe and its Member States to take sufficient action in terms of research, prevention and quality of care, but also in terms of psychological monitoring of patients, who are often left alone to face this cruel illness.
I therefore support everything that is done to remedy that situation, and I would like to highlight the funding that I succeeded in having adopted by the European Parliament and the Council when I drew up a report on the sixth framework programme for research and development. I therefore do of course support the excellent and relevant report by our colleague, Mrs Jöns, and her constant efforts in this respect.
. (PT) The incidence of breast cancer has been steadily increasing. The report that has just been adopted argues that the prevention, early detection, diagnosis, treatment and follow-up of the disease must be improved.
According to the WHO, 216 000 new cases of breast cancer were diagnosed in the European Union in 2000, and in that year 79 000 women died of the disease. This is the most common cancer in women, affecting one in nine and is the most common cause of death in women between the ages of 35 and 55. The risk of developing breast cancer is 60% higher in Western Europe than in Eastern Europe, hence the proposal to create, by 2008, the conditions required for a 25% reduction in the average breast-cancer mortality rate in the EU. The Member States are invited to offer all women aged between the ages of 50 and at least 69 a mammography every two years, as laid down in the European Directives on Guaranteeing the Quality of Mammographic Screening, since only eight of the fifteen Member States currently have national screening programmes. All women suffering from this form of cancer must have the right to be treated by multidisciplinary teams. Hence our vote in favour of the report.
. (PT) I congratulate the rapporteur on this report, which is so important and timely. Its importance and timeliness are confirmed by data from the International Agency for Research on Cancer, which states that in 2000 more than 79 000 women died from breast cancer. The broad majority achieved in the Committee on Women's Rights and Equal Opportunities also confirms the aptness of the report's content, since there were only two abstentions and no votes against it.
Amongst the rapporteur's suggestions, I would highlight making the fight against breast cancer a priority for health policy, implementing a two-yearly screening model for all women between the ages of 50 and 69 and the regular attendance of doctors and paramedical staff on further training courses. Something else that will be crucial is a clear commitment to cure this and other types of cancer.
I, like many others, believe that cancer remains the real 'disease of the century', which must be given priority.
. (FR) Breast cancer is the principal cause of death among women. In 2000, in Europe, this disease of the industrialised world lead to the death of more than 79 000 people. In Belgium alone, no less than 10 000 new cases of breast cancer and 3 500 deaths are recorded every year.
There is a lot of work to be done. That is why I voted in favour of the report by Mrs Jöns, which is very comprehensive, sometimes too much so, and proposes some interesting routes for reducing the death rate by 25% by 2008. In order to achieve this, the report rightly stresses identifying the risk factors, coordinating national policies and screening programmes.
It is crucial that mammograms are free across the Union for women between 50 and 69. It is just as essential to seek out women who are not so well informed and less accessible. Mobile screening programmes, which have been running Belgium in the province of Liège, for more than ten years, have enabled more than 70 000 people to be examined. So many women who, without the mammobile, would not have automatically done the test at a doctor's surgery or hospital.
Mr President, I am in something of a crisis as far as the Rules of Procedure are concerned. We are dealing here with explanations of vote. We now have written explanations of vote. They are used to ensure that Parliament does not have to deal with everything.
We now come to Explanation 5/2003. In the English version, there is a reference to 'crimes', while the German version has 'Verbrechen'. In the German text a Verbrechen is an offence (Straftat) carrying a penalty of at least one year's imprisonment. I believe this to be too strong a term, and therefore when I signed I added, 'I sign this subject to the reservation that the correct translation would be Straftat'. The same problem occurs in Danish: Forbrydelser also means Verbrechen. I would ask you to pass on the question to the Committee on the Rules of Procedure as to how we should proceed in such a case. The interpreter was in despair and said that 260 people had already signed and he could not now replace the German and Danish language versions. In any case I should like to make it quite clear for the Minutes that my signature was not given for Verbrechen, but for the correct translation of the English word 'crime', which is Straftat, a term that includes both Verbrechen and Vergehen.
I do not know what the original language version was, but the normal procedure is to ensure that all versions correspond to the original language. We have noted the point you have made.
Mr President, I am entitled to make both a personal statement and a statement concerning the Rules of Procedure. Mr van Hulten has invited me to respect democratic decisions. It was a democratic decision of this House that this report should be dealt with this afternoon. Therefore it is not I who have gone against a democratic decision. Secondly, you have taken Rule 145 as your basis, and I should like to draw your attention to Rule 145(2), which states quite clearly, 'If the proposal or request is carried, only one member may speak from each political group which has not yet provided a speaker in that debate'. That means that, if Rule 145 had really been applied, an opportunity to speak would have had to be given to one Member from each group! I am therefore really asking that these things should be clarified.
The clarification is simple. Every single speaker in the debate had withdrawn, so there was no debate anyway.
That concludes the explanations of vote.
(The sitting was suspended at 1.51 p.m. and resumed at 3 p.m.)
The Minutes have been distributed.
Are there any comments?
Mr President, in the Minutes from yesterday I am not entered as present, when I was clearly there and took part in all the roll-call votes. I have already asked for this to be rectified. Thank you.
I will also be able to confirm that you were present.
The next item is the report (A5-0157/2003) by Mrs Fourtou, on behalf of the Committee on Petitions, on the Commission communication to the European Parliament and the European Ombudsman on relations with the complainant in respect of infringements of Community law [COM(2002) 141 - C5-0288/2002 - 2002/2148(COS)].
Mr President, respect for Community law is a fundamental part of the future of Europe.
The European Commission, which has to ensure that Community law is applied, has to maintain special relations with citizens who are witnesses to, or the actual or alleged victims of, violations of Community law and who lodge complaints with its services.
The communication that inspired this report demonstrates the Commission's desire for transparency and efficiency. As it committed to doing, it publishes in consolidated form its internal rules of procedure governing its relations with the complainant. It also ensures that it keeps in contact with the complainant throughout the investigation of his complaint according to a strict schedule.
It was following an own initiative report and criticisms made against the European Ombudsman when a complaint was closed, and also repeated requests from the European Parliament, that the European Commission has reconsidered its administrative methods for dealing with relations with the complainant.
It should be noted that the Commission enjoys discretionary powers with regard to assessing complaints and deciding whether or not to commence infringement proceedings and to refer a case to the Court of Justice. This is not, therefore, about reconsidering the way in which complaints are handled but about enabling citizens to be informed, in particular about the progress of the examination of their complaints. We note with satisfaction that the Commission's proposal is entirely a step in the right direction. We consider that the administrative measures taken by the Commission as regards the consideration of complaints are particularly welcome and that they allow complainants to be regularly informed of the stage reached in the proceedings. Moreover, we regard the maximum one-year period that the Commission has undertaken to comply with in order to respond to each case as entirely reasonable, given the number of complaints lodged and their complexity.
The only point that seems to me to be missing from this communication, however, is the situation when a complaint and a petition are lodged at the same time. As you know, the Commission is not the only institution to respond to citizen's questions regarding the proper functioning of the institutions and the correct application of Community law. The European Ombudsman and the European Parliament, through its Committee on Petitions, also receive an increasing number of complaints. A complaint lodged by a citizen may therefore also be the subject of a petition to Parliament lodged by the same citizen. This is when two complaints are lodged at the same time, each of them being treated differently according to the institution with which it was lodged, according to a different timetable, which, you will understand, is a source of confusion for both citizens and the institutions themselves.
It seems both desirable and logical for decisions made by Community institutions regarding complaints, appeals or petitions to be coordinated between the institutions concerned in order to provide an effective service for citizens.
This is why we are urging the Commission to revise the interinstitutional agreement, which dates from 1989. It should also be considered that this was when the position of Ombudsman was introduced and the right of petition was recognised in many Member States, which considerably increased the number of appeal cases.
Despite all of the Commission's competence in processing complaints, citizens should still use the Committee on Petitions, which considers and responds to the problems raised in a more political way, but the Commission and Parliament obviously complement each other in order to ensure the effective service required. Moreover, the need for information is going to increase in the years to come, with the arrival of ten new Member States in the Community.
Allow me to finish by mentioning something very promising that the Commission has done: creating Solvit. The purpose of Solvit is to settle, very quickly - and when I say very quickly I mean within ten weeks, with four additional weeks in the event of additional problems- recurrent cross-border problems concerning the internal market, and to prevent legal actions. What is different about Solvit is that it involves Member States in a partnership with the Commission for investigating the case. This is evidence of integration, which is enjoying growing success, and the Commission is to be congratulated on this progress, the ultimate aim of which is to make life simpler for citizens in terms of respect for Community law.
. Mr President, the Commission is pleased to note that Mrs Fourtou's draft report welcomes the communication on relations with the complainant in respect of infringements of Community law.
This communication serves two purposes. The first is to raise public awareness of the procedural rules which apply to complaints handled by the Commission. The second is to tighten internal discipline as regards notification given to complainants at the main stages of proceedings, including, where appropriate, when cases are closed.
The Commission is ready to work with Parliament to examine ways of improving coordination of the two bodies' response to state measures which are incompatible with Community law, such measures being brought to the institution's attention either via petitions or complaints.
Mr President, it is well known, and those of us who are members of the Committee on Petitions have been well aware of it for some time now, that this Parliament and the institution of European Ombudsman are not overly happy about the way in which the Commission has been handling complaints by European citizens. There have frequently been many criticisms in this respect.
Therefore, the Ombudsman, in relation to a complaint concerning the Macedonian Joint Venture, stated at the time that the Commission would have to reconsider its operating methods in respect of complaints by citizens, in other words in respect of the intercommunication between the Commission and European citizens.
So now we have this communication from the Commission, which recognises that the handling of this intercommunication requires a better framework, mainly from an administrative point of view, in the area of permanent personal contact with the citizens who have submitted the complaint or petition, and in the area of the classification of complaints, treating them properly and reasonably.
The report by Mrs Fortou has arrived in this context, and I would like to congratulate her on her work. The agreement must be maintained up to the end. We call on the Commission to welcome the proposals in this report, which make a great deal of sense.
I reiterate, therefore, that we give our full backing to this report, and to the Commission we say that we are at a particularly opportune and interesting moment, coinciding as it does with the accession of 10 further Member States, to pursue this action.
Mr President, ladies and gentlemen, first of all I should like to congratulate Mrs Fourtou on her report and to thank her. My group is of the opinion that the Commission communication is a step in the right direction, since it recognises how important the role of complainant is in the exposure of infringements of Community law. The Commission must welcome the citizen as the provider of a service, and must look after citizens' interests. Only in this way is trust created, and the feeling conveyed that the EU is a Union for its citizens. The citizen must always be shown ways in which he can assert his rights as a citizen of the Union. This must also apply to the Commission even if it turns out that the Commission is for once not the right body to which to turn with a complaint. The citizen must have the feeling that this is what Europe is, and I say Europe because we must remember that many citizens do not make any distinction between the institutions. The citizen must therefore be given an answer. Therefore I particularly welcome the fact that this communication includes this aspect.
I would have liked the wording to be more clear, however, in particular by stating that the Commission must in all cases show the complainant an alternative means of recourse to law. Citizens must be dealt with and informed individually and personally. The Commission must inform the complainant immediately and consistently. Here it is also important that the complainant really does have the opportunity to present his complaint to the Commission in person and to explain it in more detail.
The good intentions of the communication must now be put into practice and must not be allowed to remain merely a theory on paper. Like the rapporteur, I too am basically of the opinion that the one-year time limit for processing complaints is sufficient. That means, however, that the one-year time limit must be the rule and that the citizen is able to rely on really obtaining an answer within one year. I do not believe the excuse that the Commission does not have enough staff in order to do this to be a valid one. Like Mrs Fourtou, I regret the fact that the communication did not make any connection with the petition procedure. For years the Committee on Petitions has been demanding intensified inter-institutional cooperation. This has already been referred to in the Perry-Keßler report.
Mr President, I wish to begin by congratulating not only the rapporteur on the report but also the Commission on the communication. For us it represents an important step in recognition of the role and legitimate rights of citizens who file a complaint with the Commission. It is also the first time the Commission has adopted public rules on how to deal with infringements of Community law by Member States. Those public rules are often a marked improvement on the practice in a number of our Member States.
Secondly, I recall that when the previous Ombudsman, Mr Jacob Söderman, asked the Commission to adopt rules on how to treat complainants, his recommendation was to recognise that the complainant was a party to an administrative procedure. While my group considers that this should be the final objective, it also considers that the adopted code is a genuine improvement. Perhaps there will be an opportunity to advance further through the adoption of an administrative law for the Union's institutions and agencies.
Thirdly, I want to mention an area on which my colleague, Mr Wyn, and I tabled an amendment which was rejected by the committee - which is unusual because our committee normally shows very good sense. The report at the moment states that the Commission enjoys a discretionary power in relation to its consideration of complaints.
While we recognise that the Commission needs a certain discretion as to if and when it opens an infringement procedure, the discretion has to be used in compliance with the Commission's obligations to ensure that Community law is implemented and applied.
Article 211, which makes the Commission the guardian of the Treaties, and Article 226, which gives the Commission the right to open infringement procedures, constitute the essential safeguard in the Treaties for the application of the acquis. Therefore, we are concerned about this view of the Commission's powers of discretion being extremely wide and would prefer to have them described as providing a certain margin of appreciation.
Finally, I want to stress, as the Convention is coming to a conclusion, the importance of maintaining the Commission's role in monitoring the implementation of Community law. The number of complaints received by the Commission and the number of petitions to Parliament clearly show that citizens need that opportunity.
Mr President, ladies and gentlemen, I should also like to congratulate the rapporteur on her very short and succinct report. It is very much to the point, and that point is that we need more transparency and commitment on the part of the Commission in its administration and towards the citizens of the Union - something that has already been mentioned. I believe that a time-limit of one year is not only appropriate, but is even very generous. We have Member States where commitment to schedules is the order of the day. We should try, together, to get rid of double-tracking when it comes to dealing with complaints. That has already been mentioned too. That is one of the objectives of this House, and especially of its Committee on Petitions.
The Commission still has difficulties with administration that is transparent and people-friendly. It has happened to every one of us that at some time we have had to defend the relatively small number of officials - some seventeen or eighteen thousand - that the Commission employs, because most of the time they behave towards the public as if they had about a hundred thousand. I do not need to remind you of the game of hide-and-seek that the Commission is currently playing in connection with the EUROSTAT scandal, where one has the feeling that the Commission has not yet learned that modern administration has something to do with transparency. We only have to look at last year's report by the Ombudsman, which shows that in the year 2002, Commissioner, 75% of complaints were about your institution. Of those complaints, there were many that could have been settled relatively easily and at little cost. In fact, 27% of the complaints by EU citizens were concerned with lack of transparency and refusal to provide information. Once again it boils down to transparency. Mr Prodi publicly promised something quite different when he took office three years ago. A further 15% of complaints were concerned with avoidable administrative delays. The issue of late payments has now become legendary in the Union.
I believe that there is great potential here for improvement at little cost. We just need goodwill, and I think it would be a good idea if we could agree, Commissioner, that, in relation to the commitments that you have entered into, whereby everything will be dealt with within a year, Parliament could receive regular reports from you.
The debate is closed.
The vote will take place at the end of the debates on cases of breaches of human rights.
The next item is the debates on cases of breaches of human rights, democracy and the rule of law.
The next item is the joint debate on the following motions for resolutions:
B5-0293/2003 by Mr Hartmut Nassauer and Mr Bernd Posselt, on behalf of the PPE-DE Group, on the situation in Indonesia, in particular on Aceh;
B5-0298/2003 by Mr Luigi Vinci, on behalf of the GUE/NGL Group, on the situation in Indonesia, most particularly in Papua and Aceh;
B5-0301/2003 by Mr Bastiaan Belder, on behalf of the EDD Group, on the situation in Indonesia, in particular on Aceh;
B5-0302/2003 by Mr Proinsias De Rossa, Mr Martin Schulz, Mrs Christa Randzio-Plath and Mr Margrietus J. van den Berg, on behalf of the PSE Group, on the situation in the Indonesian province of Aceh;
B5-0307/2003 by Mr Bob van den Bos, on behalf of the ELDR Group, on the situation in Indonesia, most particularly in Papua and Aceh;
B5-0311/2003 by Mrs Matti Wuori, Mrs Patricia McKenna and Mrs Nelly Maes, on behalf of the Verts/ALE Group, on the situation in the provinces of Aceh and Papua, Indonesia.
Mr President, today we are looking at one of the most difficult foci of crisis in Asia, one that threatens to become ever more dangerous, and we cannot grasp this subject if we merely fall back on the usual clichés.
Indonesia is a world of many peoples, and, in geographical terms alone, it far exceeds any of our European dimensions. In that part of the world one cannot measure everything by the same yardstick. We have the problem that Aceh is an ancient historic Sultanate, which has had a significant cultural influence on the region. Aceh was a great seafaring nation. Aceh has also had a religious influence on the area. It was from there that Islam spread so extensively throughout Asia, and the island has developed a very strong and healthy sense of identity. In the colonial period, Aceh, like many other nations in this region, was simply brought into line with all the others and then, after decolonialisation, it became a part of the new artificial State of Indonesia.
Now we certainly do not want to call into question the integrity of this State of Indonesia, which, on economic and strategic grounds alone, is one of our most important and valuable partners. On the other hand, we have to look at the reality of the situation, and the reality is that in Indonesia they have made the mistake of trying to solve the problem of the over-populated islands of Bali, Java and Sumatra by coming up with what is known as the Transmigration Policy, in other words they have tried to resettle people from these islands on other islands with a different cultural and historical make-up, and to outvote other population groups, which has led to a whole range of ethnic and religious conflicts. These conflicts are not, as in the Moluccas, simply conflicts between Muslims and Christians, but in Aceh they are also between Muslims and Muslims, or between different ethnic groups.
For that reason we must approach this subject with great caution. On the one hand we must demand, very clearly, an end to the use of force in Aceh and an end to the terrorist activities taking place in the region. On the other hand, however, we must also demand that the Government of Indonesia, which is our partner, meets its obligations, and that means fully implementing the autonomy arrangements for Aceh and ensuring that democracy and the rule of law prevail there, and that, above all, humanitarian organisations, international observers and the international media have access to the region. Indonesia should have nothing to hide; it is our partner. However, the way in which Indonesia deals with the self-aware Aceh province and its freedom is also an important criterion.
Mr President, the borders of the developing world are largely a product of European colonial administration. People who wanted to stay together were split up because the areas they lived in were divided up between colonial occupiers. Conversely, people who would have liked to have had an independent state were allotted to large, powerful neighbours who wanted to conquer the areas they lived in. It is becoming difficult to change the way countries are divided up in a peaceful manner, particularly if oil or metals have been found in the ground in such areas.
Indonesia is a product of more than three centuries of Dutch colonialism. Five large islands and innumerable small ones were brought together under one administration in order to supply what the nineteenth century author Multatuli called a North Sea robber state with cheap raw materials and commodities. The two areas in which the Indonesian army is now trying to destroy separatist movements, Aceh on Northern Sumatra and West Papua, were the last to be added to the Dutch colonial empire. They were occupied by the Dutch colonial army as late as 1900, and this was preceded by a bloody war in Aceh.
The Netherlands had very little interest in the island of New Guinea, which was initially divided between the Netherlands, Germany and Great Britain and which was inhabited by Papuans whose way of life had not changed since ancient times, until Indonesia broke away from the Netherlands in the War of Independence. This was the last colonial foothold in Asia at the time. The Netherlands had to cede this territory 40 years ago under pressure from America, which was looking to establish good relations with Indonesia. The promised referendum for the residents about whether or not to join Indonesia never materialised.
In 1945 the Netherlands once again tried to divide Indonesia into an independent, densely-populated Java and a number of satellite states in the region linked to the Netherlands. Many Indonesians, and certainly their rulers and their military, still regard the fact that they made this split impossible as a great success. The powerful role of the Indonesian army, which has been guarding minerals and suppressing ethnic minorities for many years, can be explained by this, as can the long-standing occupation of the former Portuguese Timor and an earlier attempt to annex the former British Malaysia.
Indonesia's current problems were caused by Europe and America. It is therefore a good thing that the European Parliament is concerning itself with these wrongs. Unlike in the past, this must not be done through military intervention from outside but through diplomatic, and, if necessary, economic pressure. In order to enable the Indonesian peoples to achieve democracy and self-determination, we must always take these causes and sensitivities on board.
Mr President, the political fragility of the Indonesian confederation is evident. The proverbial Emerald Belt is threatening to crumble in its easternmost region, Papua, and in the west in Aceh. The countermeasures coming from Jakarta, particularly the military ones, are still producing a reverse effect. They are undermining the central authority's promises of autonomy, both in Papua and in Aceh. This is encouraging dangerous radicalisation. Any escalation of the long-standing conflict between Jakarta and GAM rebels could create a new hotbed of international Islamic terrorism, particularly in Aceh, which has always been very passionate about its independence, as the Dutch know to their cost. This terrifying prospect should encourage Jakarta to act tactfully. The involvement of the outside world, the Commission and Council, is an absolute must.
Mr President, ladies and gentlemen, peace and the rule of law in Indonesia have taken a major step backwards, with the breakdown of the ceasefire and renewed hostilities in the province of Aceh on the one hand and with the fresh outbreak of tensions in Irian Jaya, also known as West Papua, on the other.
Indonesia is one of the world's largest countries, and has the unique feature of suffering not only from the problems arising from its geography and history and, in particular, from the process of decolonisation - to which Mr Meijer referred, and in which lies the root of the problems of the former sultanate of Aceh - but also from the problems posed by Indonesia's brutal repression and dictatorship and by its expansionist approach, which led to the annexation of Irian Jaya and the military takeover of East Timor.
These two latter facts help us to understand the gravity and complexity of the situation facing that country today. The decolonisation of East Timor, which followed the fall of the Suharto dictatorship, represented an historic step in reversing both this internal expansionist intent, which was typical of Indonesia, and the attitude of the western world which had, by commission and by omission, supported the takeover of this small South-East Asian nation, which had only recently come into being.
As we know, this was not a peaceful action and could only succeed because external military force was used, after the United Nations proved unable to deal with Indonesia's armed response on its own. Having said this, and whilst acknowledging that we should not always declare ourselves against any armed action, all the evidence suggests, as indicated in our joint resolution, that we must do everything possible to bring this armed conflict to an end and to ensure that dialogue reopens between the Indonesian Government and the separatist movements in Aceh, as well as the representatives of Irian Jaya.
Over and above accepting responsibility for all measures necessary to re-establishing the ceasefire in Aceh and dialogue in Irian Jaya, we must also establish an external policy for Indonesia, based on respect for human rights, for minorities and for inter-ethnic and inter-religious dialogue. These principles must furthermore take precedence over geopolitical or economic considerations, which are always poor counsellors in these situations and which have provided such poor results in the past. These principles must also take precedence over determinist considerations such as territorial integrity or the right to self-determination, which are sometimes difficult to define at the outset.
Aceh never wanted to belong. That was the case under Dutch colonial rule, and that has actually never changed. For geographic, ethnic, religious and in particular economic reasons. Revenues from natural gas are an ongoing source of tension. Should this go to the Indonesian Government or to the military, the rebels or the inhabitants themselves? The population has been terrorised, both by the Indonesian military and by the GAM rebels, since 1976. From my own experience I know how dangerous it is just to travel from one place to another in this territory. Over the years, negotiations between the GAM and the Indonesian military have never delivered anything significant. The actual reason for this could well be that both parties have an interest in allowing this anarchistic situation to continue because they both earn well from it.
After the last negotiations failed, the Indonesian Government proceeded to launch a large-scale military offensive which could easily degenerate into terrible excesses on both sides. The Jakarta Government has sworn that it would respect human rights, but who is able to observe that in this mountainous jungle terrain? It is therefore of the utmost importance that international observers go to the area that is adequately protected by the military. The European Union must exert all possible pressure on both the Indonesian Government and on the GAM and urge them to arrive at a peaceful settlement with fair arrangements concerning the distribution of minerals. Military solutions have never lasted in Aceh.
It is particularly regrettable that Papua's Special Autonomy Act has been withdrawn and has been replaced by a new law that divides the territory into three provinces. It finally seemed as if a solution had been reached which would make everybody happy and would guarantee stability. But Mrs Megawati has paid too much attention to the military and does not have the political courage to implement her own will. The Papuans no longer want to belong either as a result of this policy, and that cannot have been the intention.
Mr President, Commissioner, ladies and gentlemen, the historic circumstances show that we as the European Community cannot remain disinterested with regard to what is happening in Indonesia, Aceh and Papua New Guinea. The war which is still continuing and which has been going on for the past 27 years in Aceh shows that the consequences of the colonial era are still having an impact today. We must convince the Indonesians that political solutions are the only way to settle these political conflicts. A concrete and clear weapons embargo on the Indonesian Government would be an initial step, but we must also be able to convince the Indonesian Government that a country with 150 million inhabitants and so many thousands of islands should not be governed as a unitary entity.
If there is a will for self-determination and autonomy, both in Aceh and amongst the Papuans, this must be taken into consideration. 12 000 victims in Aceh, cruelty on a daily basis, infringements of citizens' rights, rapes, attacks on villages; this must be stopped and a political solution must be found. In Papua too, they must return to the solution that offers the prospect of autonomy. We are not in favour of separate states coming into being everywhere, but we cannot allow a disastrous centralism imposed against the will of the people and by military means to be the ultimate solution. This political issue must be resolved in a fair way, so that peace can prevail and so that the natural wealth that is present in such massive quantities can be extracted for the benefit of the entire population and with the participation of those who have been living there for centuries.
The West must not make itself an accessory to Indonesia's military solutions, but must continue to press consistently for a political solution that offers the prospect of autonomy, even if it is within the framework of an Indonesian state.
Mr President, Indonesia is currently engaging in its largest military operation since the invasion of East Timor in 1975, against the GAM rebels in Aceh following the breakdown of a five-month-old cease-fire, and already there are reports of widespread suffering and human rights abuses.
The conflict has its origin in the fact that although the Sultanate of Aceh was never technically incorporated into the Dutch East Indies it was one of the territories handed over by Holland to Indonesia in 1949, following the UN-sponsored talks between Indonesia and the former colonial power. The Acehnese, although fellow Muslims, almost immediately began fighting for independence, and the province was given special status. The unrest is exacerbated by the Indonesian Government's exploitation of the province's gas and petroleum resources as well as the policy of transmigration which has seen many Javanese come to live and work in the province's coastal and industrial belts.
The earlier cease-fire, which was aimed in part, from the EU's point of view, at ensuring Indonesian support for the worldwide fight against terrorism, whilst protecting the human rights of the Acehnese, is clearly now defunct. President Megawati understandably wishes to prevent Indonesia falling apart. The army appears to have persuaded her, unwisely, that a military solution is possible. It is highly unlikely that the military option is the only one that will work in the long term. A political solution now needs to be found quickly.
Mr President, the Indonesian Government must formally put on record its opposition to human rights violations such as unlawful killings, including extra-judicial executions, disappearances and torture. It must make clear to the security forces that any violations will not be tolerated and that perpetrators will be brought to justice. Both sides have to adhere to international human rights and humanitarian law - and be seen to adhere to them.
There must also be a proper chain of command for security personnel. They must be made aware that they will be held criminally accountable for carrying out atrocities - not only the people who carry them out, but also those who give the orders.
Crimes against women and children should not be tolerated under any circumstances. Unfortunately these continue at present.
The Indonesian Government must take measures to protect the human rights defenders and members of the press who speak out about these atrocities.
Mr President, I would like to divide my speech into two sections: I will first of all discuss Aceh and then I will go on to look at Papua.
As far as Aceh is concerned, the Commission, together with the presidency, is one of the four co-Chairs of the Tokyo Conference (Japan, United States, European Union, World Bank). This Conference encouraged the signature of a cease-fire between the Indonesian Government and the Aceh rebels based - and I must stress this - on the territorial integrity of Indonesia.
The Cessation of Hostilities Agreement is the most comprehensive endeavour undertaken to resolve a conflict that has been going on for 26 years in which 12 000 have lost their lives, the majority of them innocent civilians.
The Commission, by way of its Rapid Reaction Mechanism, contributed EUR 2.3 million to the deployment of 50 international observers in the province of Aceh. Unfortunately, the situation on the ground has meanwhile changed dramatically.
On 17 and 18 May in Tokyo, the Commission, with the other co-Chairs, participated in extensive talks lasting 11 hours between the Indonesian Government and the GAM (Free Aceh Movement) in order to save the cease-fire, which was in a precarious situation. Unfortunately, the talks failed, which resulted in the Indonesian president imposing martial law and launching a widespread military operation.
Since then, the Commission must confirm what the Members have said. The situation is very grave, the information we are receiving is more and more worrying and the human rights violations are extremely serious. We are also very concerned about the request to international and non-governmental aid organisations to leave the province and about the military censorship imposed on the press bodies covering the situation on the ground or reporting the events taking place in the province.
As far as the Commission is concerned, a military operation will not produce sustainable peace in Aceh, even if supposedly implemented with the best of intentions. We are therefore firmly convinced that the key to peace resides in good governance, justice, respect for human rights, the democratic process and development.
We take note of the statement by the Coordinating Minister for Political and Security Affairs, Mr Yudhoyono, according to which his government will respect the Geneva Convention and humanitarian law in the province of Aceh. The international community will, however, have to call on the Indonesian Government to guarantee access to the province for NGOs and international humanitarian bodies and to guarantee their safety, as this is a vital precondition for the rapid and transparent provision of assistance, needed desperately by the citizens and the populations most affected.
We are convinced that the only possible option is to renew dialogue around a negotiating table. The statement by the Indonesian Government, in which it stresses that it is still open to talks, confirms our opinion. We therefore encourage the government and the GAM to propose as soon as possible a framework allowing for the resumption of these negotiations. Like the other advocates of this initiative, the Commission will always be available to facilitate this process by any means possible.
I am now coming to the second aspect of the parliamentary questions, namely the situation in Papua. You are no doubt aware that the Papuan Special Autonomy Law was passed by the Indonesian Parliament in 2001. In 2002, following the conclusions of a study carried out jointly by Indonesian and European experts, the Commission mobilised funds from its Rapid Reaction Mechanism to support the implementation of this law by the Indonesian authorities, making available to them an expert on decentralisation issues and Indonesia. I strongly support the fact that this initiative was based on the European Union's strict respect for the territorial integrity of Indonesia and that it had received the full support and collaboration of the Indonesian authorities. Halfway through 2003, the Commission proposed technical assistance for the Provincial Government of Papua and the implementation of the Special Autonomy Law. The launch of this programme has not yet been approved by the Indonesian Government. The Commission hopes that this delay is due solely to technical reasons.
The Commission is aware of the Presidential Decree of 27 January 2003 creating three new provinces in Papua and the fact that the Indonesian Parliament, which must confirm the creation of these provinces, has not yet had its say on the matter. We are no less concerned about the consequences application of this decree could have on the implementation of the Special Autonomy Law for Papua. We are convinced that the path opened by the Special Law should be taken by the Indonesian authorities. The Commission calls on the Indonesian Government to implement the Special Law and maintains its offer of assistance in this framework. Similarly, the Commission reiterates its support for the territorial integrity of Indonesia and is mindful of respect for human rights in this province, as in all the other provinces of Indonesia.
Thank you Commissioner.
The debate is closed.
The vote will take place at the end of the debates.
The next item is the joint debate on the following motions for resolutions:
B5-0297/2003 by Mrs Marianne Eriksson, Mr Fausto Bertinotti, Mrs Yasmine Boudjenah and Mrs Luisa Morgantini, on behalf of the GUE/NGL Group, on the arrest of Aung San Suu Kyi in Burma;
B5-0303/2003 by Mr Walter Veltroni, Mrs Glenys Kinnock, Mr Margrietus J. van den Berg and Mr Martin Schulz, on behalf of the PSE Group, on the arrest of Aung San Suu Kyi (Burma);
B5-0305/2003 by Mr Geoffrey Van Orden, Mr Nirj Deva, Mr Thomas Mann, Mrs Hanja Maij-Weggen and Mr Lennart Sacrédeus, on behalf of the PPE-DE Group, on Burma;
B5-0306/2003 by Mr Bob van den Bos, on behalf of the ELDR Group, on Burma;
B5-0310/2003 by Mrs Patricia McKenna and Mrs Marie Anne Isler Béguin, on behalf of the Verts/ALE Group, on Burma.
Mr President, a never-ending drama seems to be unfolding in Burma. For years, a brutal junta has been terrorising the people of Burma, who live in extreme poverty. The regime bullies thousands of forced labourers, thousands of political detainees languish in the country's prisons, and the President, once democratically elected with an overwhelming majority, the holder of the Nobel Prize - and also the holder of the European Parliament's Sakharov Prize - was imprisoned for years and then, after a short period in which the hope of a thin silver lining of democracy could be seen on the horizon, was arrested again on 31 May this year together with nine other members of the country's parliament.
As you have no doubt learned from the media, it is not clear how many human lives the enforced military takeover has actually cost, or what fate the Deputy Chairman of the persecuted party, the National League for Democracy, has suffered. It is possible that the President herself was injured in this latest attack. This is a really serious reversal, given that exactly a year ago the release of Aung San Suu Kyi raised hopes that the regime was ready to carry out reforms. In this spirit of hope, a political dialogue was begun, under the supervision of the UN Special Envoy Razali Ismail, but it is to be feared that on his visit, planned for tomorrow, he will be prevented from meeting Aung San Suu Kyi, and that this will result in a further hardening of attitudes.
Military might, political persecution and taking away the freedom of people who, in defiance of all repressive measures, continue to fight for democracy - all these must not be tolerated. The Council has therefore been invited to reintroduce, with immediate effect, the sanctions against the regime which had been temporarily suspended. However, it must also be clear that the Council, the Commission and in particular Parliament, in the interests of the people of Burma, do not want to close all doors in Burma. In other words, we are still ready to help to encourage a process of national reconciliation, but there must also be signs that such a reconciliation process is desired and pursued by all sides. As long as terror and military might prevail, however, no one can hope for tolerance from the European Parliament and from the other European institutions.
Mr President, the arrest at the weekend of Aung San Suu Kyi, the leader of the Burmese National League for Democracy, is deplorable and shows that the military regime in Burma has no intention of democratic reform. Reports of personal injuries are all the more alarming. This turn of events also calls into question the effectiveness of EU action against the military dictatorship.
We demand the immediate release of Aung San Suu Kyi, as well as the release of all political prisoners and the lifting of restrictions against the NLD, universities and other institutions.
The very worrying deterioration in the political situation in the last few days is just the latest twist in a story of consistent human rights abuses. Anyone who expresses opposition to the regime is subject to harassment and arrest and goes in fear of their life. Ethnic minorities such as the Karin and the Shan continue to suffer violent oppression, and there are over 130 000 refugees in camps on the Thai-Burma border. Regrettably we witness yet another example where the efforts of the European Union and the wider international community to encourage change have brought few tangible results. Clearly we have not yet hit the regime where it hurts.
The EU's extension of its travel ban against the regime, and assets freeze, were agreed in April but suspended until October in the hope of some improvement in the situation. The situation has clearly deteriorated, and the Council should take action immediately to implement the measures that it agreed in its common position.
This situation could best be resolved if the Burmese regime were to respect the results of the 1990 elections, as the international community has consistently demanded.
The Burmese generals are really doing everything they can to remain in power. Opponents are being silenced. The opposition leader Aung San Suu Kyi has spent half of the past 14 years under house arrest. She has now been arrested again, allegedly for her own safety. The junta is completely paranoid and controls the administration, justice, the economy and the private lives of the Burmese people. There is absolutely no democracy whatsoever, and the people are being kept ignorant. Anyone who has had an education is distrusted. Every time there is a student demonstration the government closes the university. The country has been in crisis for the past 14 years, and there is a shortage of everything except corruption, which is flourishing. The regime practices systematic discrimination against the Rohingya people. There is absolutely no sign of any rapprochement between the government and the opposition.
In order to pull the wool over the eyes of the West, cosmetic steps are taken every now and again, such as the visit of the UN envoy Razali. Burma has one of the most corrupt regimes in the world. The international community has tolerated this for much too long. The more than 1 000 political prisoners must be released immediately, and all repressive measures must be rescinded. The European Union must make Burma an important point on the agenda of the ASEAN conference in Bali. As long as pressure from neighbouring countries remains minimal, the generals will be in no hurry to pack their bags. The European Union must also further intensify its sanctions policy. We must put a complete stop to business contact, which also means no investment. There is a risk that the resoluteness of the generals will result in a feeling that there is actually nothing we can do, but we owe it to the patient and extremely tenacious Aung San Suu Kyi and the poor population of Burma to do everything we can to drive the generals from power.
Mr President, I agree with and support most of what has been said, but I wish to raise two points. The first concerns the whereabouts of Aung San Suu Kyi. She has not been seen for many days, in fact since the end of May, when it was reported that up to 70 people were killed by the junta army and that she suffered a head injury. The fact that she has not been seen and that her whereabouts is unknown raises serious concerns about whether she is alive and what kind of condition she is in. This Parliament and the institutions have to send a very strong message to the Burmese authorities that international bodies must immediately have access to her. It is of crucial importance. We need to know immediately what kind of situation she is in.
My second point concerns the resolution itself, which contained a call for new elections. I understand now that all the political groups have agreed to this being removed. I am glad, because it would send a very dangerous signal at this time. In other words, it would mean giving in to the logic of the generals, not accepting the decision of the people and basically undermining the National League for Democracy. I am glad that the parties who wanted this in have agreed to take it out, because it would be a really dangerous and very bad signal to send at this time to the military regime in Burma.
Mr President, Commissioner, in Burma twenty leading opposition members have been arrested, including Aung San Suu Kyi, the 1991 winner of the Nobel Peace Prize, the holder of Parliament's Sakharov Prize, and the President of the League for Democracy. Over one hundred offices of the League have been closed down, its supporters have been persecuted and arrested, and according to our information just recently seventy sympathisers were killed in the North of the country by armed troops of the military junta.
In the past few years, after the European Union had quite rightly suspended trade-facilitation measures and blocked foreign capital, the first positive effects were felt. In 2002 Aung San Suu Kyi was released from house arrest, and there were justified hopes of reform, and so the EU decided to withdraw certain sanctions until the end of the year. The Group of the European People's Party (Christian Democrats) and European Democrats is asking that the Government of Burma should now release from arrest the Nobel Prize winner, her fellow-campaigners and the political prisoners. Persecution and murders must be brought to an immediate end. Universities, schools and the offices of the League for Democracy must finally be reopened. We are also asking for free elections under independent international observation. If the military junta continues to refuse to introduce a course of reforms which is so badly needed, then the visa ban must be extended and capital must remain frozen, without any possibility of licences being granted. The ASEAN States, the United Nations and the international community must be made to discharge their obligations, so that pressure from Europe receives wide support.
Mr President, I wish to add my voice to that of Mrs Junker and those of all my fellow Members who have spoken here today and express my deep sadness and concern at this detention of Aung San Suu Kyi, who embodies freedom and democracy in Burma and throughout the world, and at the wave of repression that has been unleashed on that country.
The issues that have been raised need to be reiterated: for how long is the Burmese regime going to be able to act with impunity? Does it make sense for us to engage in a process of reconciliation under these conditions? And lastly, why does the Council not immediately apply the sanctions that it adopted in its common position of 28 April? In conclusion, this is the request I wish to reiterate.
Mr President, allow me to begin by saying that I fully support the calls made in the motion for a resolution. It must be beyond doubt that there is a need to tighten up the EU's sanctions against Burma. With the arrest of Nobel Prize winner Aung San Suu Kyi and 19 other members of her party, the military junta has of course again shown that it does not wish to improve conditions of democracy in the country. The junta's statement that Aung San Suu Kyi was arrested for the sake of her own safety is an insult to the intelligence of any thinking person, and I entirely agree with Mrs McKenna that we must immediately demand to know where she is, and obtain access to her.
It can therefore only be hoped that more stringent international sanctions will cause the military junta to mend its ideas. I think it important that the Council should intensify its demands in terms of human rights and continue to support the UN's special envoy. It should demand that all prisoners be released unconditionally and that a genuine dialogue with the opposition be resumed, for it is of course only through dialogue involving all the relevant political actors that a solid and legitimate democracy might be re-established.
Mr President, the Commission agrees totally with what has been said here in Parliament. We are very concerned about the recent events, the harassment and the political violence experienced by Aung San Suu Kyi and the supporters of the National League for Democracy during their movements in northern Burma. The confirmation by the Burmese authorities that Aung San Suu Kyi and leading members of her party would be detained for their own protection is of great concern and the Commission fully supports all of the calls for the immediate and unconditional release of Aung San Suu Kyi and her party leaders.
The decisions by the Burmese Government to detain Aung San Suu Kyi and her collaborators, to close the offices of the National League for Democracy and to close the universities are significant steps backwards for the international reconciliation process and they must be suspended as soon as possible. It is now high time for the Burmese Government to show that it is committed to the national reconciliation process by working with Aung San Suu Kyi, the NLD and the other democratic forces in the country to restore democracy and to ensure respect for human rights and the rule of law.
In this respect, and in light of the imminent visit to Burma of the Special Envoy of the United Nations Secretary-General, Mr Razali Ismail, on 6 June, the Commission calls on the Burmese authorities to cooperate fully and constructively with Mr Razali and to allow him to meet freely with Aung San Suu Kyi and the other democratic leaders.
As regards the application of the sanctions mentioned in the Union's common position on Burma of 28 April 2003, I can assure the Members of Parliament that the Commission is monitoring the situation very closely and is ready to support the implementation of these sanctions as soon as possible if the situation does not improve.
Allow me to say, from a personal point of view, how much I respect and admire this great politician, Aung San Suu Kyi, winner of our Parliament's Sakharov prize, the Nobel Prize for Peace, and a torch of democracy and freedom. I truly hope that she is well and that with the help of all of the democratic forces she will be able to come through this for her own sake and that of her people.
Thank you, Commissioner.
The debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on six motions for resolutions on Zimbabwe:
B5-0287/2003 by Mr Geoffrey Van Orden, Mr John Alexander Corrie, Mr Nirj Deva, Mrs Jacqueline Foster, Mr Neil Parish, Mr Charles Tannock, Mrs Mary Elizabeth Banotti, Mr Michael Gahler, Mrs Eija-Riitta Anneli Korhola, Mr Klaus-Heiner Lehne, Mrs Hanja Maij-Weggen and Mr Lennart Sacrédeus, on behalf of the PPE-DE Group, on Zimbabwe;
B5-0299/2003 by Mr Luigi Vinci, Mr Joaquim Miranda and Mrs Luisa Morgantini, on behalf of the GUE/NGL Group, on Zimbabwe;
B5-0300/2003 by Mr Bastiaan Belder, on behalf of the EDD Group, on the situation in Zimbabwe;
B5-0304/2003 by Mrs Glenys Kinnock and Mr Martin Schulz, on behalf of the PSE Group, on the situation in Zimbabwe;
B5-0308/2003 by Mr Bob van den Bos and Mr Jan Mulder, on behalf of the ELDR Group, on the situation in Zimbabwe;
B5-0309/2003 by Mrs Nelly Maes, Mr Didier Rod, Mr Paul A.A.J.G. Lannoye, Mrs Inger Schörling and Mrs Marie Anne Isler Béguin, on behalf of the Verts/ALE Group, on Zimbabwe.
Mr President, on numerous occasions the European Parliament has called for a widening of sanctions against the Mugabe regime and their rigorous enforcement. Yet there has been effectively no response from the Council. At the moment when the whole question of democratic accountability in the EU is under discussion, it is time the Council took more notice of European Parliament resolutions. The Council did renew, but in a weakened form, the sanctions against the regime. The travel ban against Mugabe and senior members of his regime has not been effectively enforced. Indeed, only last month the Trade and Industry Minister attended an EU meeting in the EU capital, Brussels, organised by the ACP, an institution created by the EU. We cannot even manage to enforce a travel ban in respect of our own institutions.
In November last year it was left to the European Parliament to enforce the sanctions by denying the Zimbabwean representatives access to the European Parliament. That, of course, led to the postponement of that meeting, but we have to face this down. If African countries are willing to wreck the ACP for the sake of defending Mugabe, let them do it, but let us stop making exceptions all the time with respect to this travel ban.
The situation is very much more serious at the moment. There are daily troubles in Zimbabwe, food and fuel are increasingly in short supply, inflation is running at 50% a month, and consumer prices will rise by 300% at least in the next few months. Zimbabweans are starving, 12.6 million are in need of food aid, and the strikes and demonstrations which have been taking place are evidence of the failure of the international community to act effectively against Mugabe. This resolution calls for us to renew our efforts.
Mr President, intimidation, rape, land theft, murder, fraud, electoral fraud, deprivation of liberty, starvation: these are the instruments that Mugabe's reign of terror uses to throw the once prosperous Zimbabwe ever deeper into ruin in a staggering spiral of violence. Cries of distress from individual victims are still reaching us today from this humanitarian disaster. What are we to think, for example, of a secretary of the MDC, the opposition party, who was attacked in her house one night by one of Mugabe's teams of gangsters? The accusation: being a prostitute of the opposition leader Morgan Tsvangirai. The punishment: having the barrel of a gun inserted into her vagina, with death threats and other demands I do not wish to mention here.
It is in this horrifying context that Tsvangirai called on the stricken population to stage a week of peaceful protest. The dictator, who will stop at nothing, attempted to suppress this cry for help with the now routine arrest of the opposition leader. Like the present resolution, I also find it incomprehensible and extremely unbelievable that the Council, circumventing the prohibition on travel which it imposed itself, is in consultation with this criminal regime in Brussels. This is an affront to the Zimbabwean people in need, as is the willingness of other African regimes to maintain contact with the regime.
With the greatest possible emphasis I call on the Commission and the Council to reject this regime without compromise. In accordance with paragraph 5, I would also ask the Council to set an example to the international community and actually follow a general strategy of restoring democracy, the rule of law and respect for human rights in Zimbabwe.
Mr President, ladies and gentlemen, in Zimbabwe too the situation seems to be developing into a never-ending story. I myself was able to experience the escalation in violence when I visited the country on the occasion of the parliamentary elections as an election observer, albeit under the wrong label, because I was not recognised as representing the European Union. Over thirty opposition politicians lost their lives in these disputes, and we are now seeing a renewed escalation in violence. We must now face the fact that not only is Mr Mugabe using live weapons against peaceful demonstrators, but he is also using hunger as a weapon against his people. It has already been mentioned here today that over half of the population is dependent on food aid. We too, therefore, find ourselves in a quandary: if we do not want to let the people starve, we have to help them, but in so doing we are also unintentionally helping to keep Mugabe in power.
Prices for essential goods are soaring in Zimbabwe. The rate of inflation is exploding, and is currently the highest in the world. The economy is in ruins; exports and tourism, once flourishing sources of income, have collapsed. The rule of law, once so dependable, has been set aside, and the most recent outrages have shown that the Council was right to agree to the sanctions against the Mugabe regime. However, those sanctions are not being consistently applied. This must be demanded as a matter of urgency! If we expect these measures to make any impression on the regime, then they must also be consistently applied. We had this problem with an ACP meeting, which broke up as a result. We shall continue to come up against this problem, and if the Commission grants a travel permit for ACP talks or other meetings, then the regime will be strengthened still further, and our position, namely that we are in favour of the restoration of the rule of law and democracy and in favour of the protection of human rights, will be weakened.
This in turn weakens our position within the ACP meetings too, where we are, after all, trying to get our African partner countries on our side, and that is certainly no easy task. We have experienced many disappointments. We have even experienced the situation in which we have not received support for our position in favour of the rule of law, for the protection of human rights and finally for a life fit for human beings in that country, complete with full democratic rights.
I would like to emphasise, however, that, in a secret ballot, a good quarter of those present at the ACP meeting agreed with us, and some delegates even dared to say so openly, and to condemn, very forcefully, what is happening in Zimbabwe. However, we must remind all those who sit around the table with Mugabe in Africa that to support such a regime cannot be to follow the path of legality. We need to make our position absolutely clear here, and so, too, must the Commission.
Mr President, Commissioner, ladies and gentlemen, I am happy with the tone set by Mrs Junker, and I would like to ask the British Conservatives to show a little more subtlety each time they put Zimbabwe on the agenda. We have done this often here, with precious little result. There has been no other country about which we have accepted so many resolutions with so little effect. Let us keep things in perspective.
Zimbabwe is not the country with the largest number of victims of war or violence in Africa, but that does not detract from the fact that the situation is deteriorating dramatically. The economic situation in the country has never been so bad and is worsening every day. 7.2 million of the 12.4 million people are starving, there are violations of human rights, and so on. Torture is the order of the day, and the arrest of journalists is making a mockery of freedom of the press.
The people of Zimbabwe, however, have the will to bring about a peaceful transition. The MDC is exerting pressure through strikes and political actions, and we must support this pressure. We must support Mr Tsvangirai, who was the moral victor in the elections. If the elections had not been falsified, he would now most likely be the head of state. The opposition is exerting this pressure, but - and we noticed this during the ACP conferences - more and more African countries are willing to exert pressure. This has not always produced results, but it was important that Mr Mbeki of South Africa and the president of Nigeria both exerted pressure on 5 May, even if this does not seem to be producing immediate results.
But who are we to think that everything can change in an instant. How does Europe handle this pressure? Parliament is continually asking for all dialogue to be brought to an end. Is that the right method? The Council is obviously pursuing a different method and wants to impose sanctions as long as these do not stand in the way of normal dialogue within the international organisations.
We must know what we want once and for all. I call on Parliament to exercise pressure and to continue to do so and not to continually remain divided as to the way in which we do this. I support any healthy measure that will place the Mugabe government against the wall, but I also understand that the people of Zimbabwe, who have already suffered so much for the sake of democracy, also want to avoid a bloody war. We must know what we want, the Council must know what it wants and must not add a sentence about Zimbabwe in some back room somewhere, like in the G8. This will not help us at all. We share the suffering of the people of Zimbabwe, but we are also dreaming that democracy will ultimately prevail.
Mr President, I wish to address the person who ought to have been in the public gallery today, namely Mr Mugabe. Your task, Mr Mugabe, was to give the people of Zimbabwe freedom, democracy and the rule of law. Instead, you have given the people of Zimbabwe oppression, terror, ill-treatment, torture and killing.
Your task, Mr Mugabe, was to give the people of Zimbabwe a new future and a new equality, including equality of rights. It was emphatically not to create an inverted racism or to degrade and oppress people because of the colour of their skin, their political views or their party allegiances.
Your task, Mr Mugabe, was to give the people of Zimbabwe food and a future. It was not to give them hunger, famine, despair and death. Your task was, moreover, to become a part of Zimbabwe's history, of its bright and positive history. It was not to enter the history books as a notorious, cruel, narrow-minded and malicious dictator.
Mr Mugabe, I have had the privilege of meeting many worthy campaigners for human rights and democracy in your splendid country, Zimbabwe. The violence committed against them by your troops and soldiers will not prevail. In a year's time, you will no longer be the leader of Zimbabwe.
Mr President, I wonder how often we want to continue going through the Zimbabwe ritual here in the topical and urgent debate process. We have passed so many resolutions that we refer to them only en bloc, and hardly even bother to count them anymore. I could really just play back a recording of my last speech, because fundamentally nothing has changed there, unfortunately. If anything things have just become worse for the people in Zimbabwe. Even those who have written for our esteemed Commissioner the words that she is just about to say to us could probably, in the main, have substituted what they wrote last time, because the situation has not changed.
The real political problem facing the EU is not so much what it does as what it does not do. I would like to say to the Council, which as usual is not present, that one can do wrong even by doing nothing. Must it come to a situation like the one in the Congo? What Mrs Maes said was right: there are worse situations in Africa than the one in Zimbabwe. Do conditions have to become like those in the Congo? How many deaths will it take before the Council at least stops making the Zimbabwe Minister for Industry and Trade welcome in the EU, or even takes effective action against Mugabe? We are sending an intervention force to the Congo. Obviously the requisite number of people must have been killed there. In the case of Zimbabwe, however, we did not even refuse entry to a minister. I am very much in favour of our attempting, jointly, under French leadership, to restore peace in the Congo, but I would also like to say clearly that we cannot accept it when France, on the subject of Zimbabwe, has for years prevented or delayed effective measures or has actively blocked them. The Council must obviously face up to its responsibilities here and, if necessary, we must invite the relevant individual governments to come and explain themselves to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
Mr President, I imagine that the Council representatives have taken note of the comments made by the Members. As far as the Commission is concerned, it is aware of the fact that conditions in Zimbabwe are very unstable, to use diplomatic language. We are monitoring this week's events very closely. We know that the climate is deteriorating, that political violence is on the increase, that there are more and more human rights violations and breaches of the rule of law, and that the human suffering is getting worse. We strongly condemn the repressive measures taken recently with regard to the opposition, in particular the arrest on Monday of the leader of the opposition, Morgan Tsvangirai, and other members of the MDC, the Movement for Democratic Change. These measures are part of the government's efforts to crack down on the strikes the MDC has called for this week. Given the gravity of the situation, the Commission fully supported the publication on 3 June by the Council presidency of a declaration by the Union on Zimbabwe.
We are equally concerned about the humanitarian crisis in Zimbabwe and are therefore playing an active role in the measures to respond to the most urgent cases. Over the past year, we have contributed almost EUR 93 million in the form of emergency food and humanitarian aid in order to relieve the suffering of the Zimbabwean people and to ensure that they were not penalised. We are going to continue with these projects to provide direct assistance to the country, particularly in the social sector and as regards respect for human rights and the rule of law.
As it normally does, the Commission is continuing to explore all avenues of dialogue in the hope of improving the situation. We support all of the pressure from the international community, the African heads of state and the SADC that may be exerted on the Zimbabwean Government to encourage it to respect human rights, the rule of law and democratic principles. We must once again, and relentlessly, emphasise that these concepts are essential elements of the Cotonou Agreement that links the European Union and Zimbabwe. In this context, the Commission welcomed the recent initiative by three African presidents to encourage the resumption of dialogue between the parties. It fully shares the concern expressed at the Evian G8 meeting regarding the terrible situation in this country.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
Motions for resolutions on cases of breaches of human rights, democracy and the rule of law:
Joint motion, tabled on behalf of the PPE-DE, PSE, ELDR, Verts/ALE, GUE/NGL and EDD Groups, on the situation in Indonesia, in particular in the provinces of Aceh and Papua (B5-0293/2003, B5-0298/2003, B5-0301/2003, B5-0302/2003, B5-0307/2003, B5-0311/2003)
(Before the vote)
Mr President, could you accept, by way of a verbal amendment, that I am left with only the most famous names among human rights activists. There are untold numbers of them, but the first two, Nazar and Kautsar, must stay. The others must go, because we do not want to name any more names. The human rights organisation we want to mention here is Amnesty International. We urge immediate acquittal instead of release.
Mr President, according to the voting list at this point there was supposed to be an oral amendment presented by a member of the GUE/NGL Group who unfortunately is not here. I would like to take that oral amendment over, and it was signalled in the debate.
It concerns paragraph 7, and it removes the words 'and that elections be held under international supervision without delay'. The text would then read: 'Demands that the SPDC relinquish its grip on power and that the results of these elections be fully respected'.
Is anyone opposed to Mrs Lambert tabling this oral amendment?
Mr van den Bos has the floor.
Mr President, it does not seem to me to be a good idea to stop elections from being held. That would naturally make a very odd impression. I understand the Greens' argument, though. The opposition parties are of course currently not yet ready for the elections and could be manipulated. My group would only be in favour of them if the words 'without delay' could be scrapped. We would then vote in favour of them. If matters proceed as formulated by the spokesman, we will vote against them.
Mrs Lambert, are you in agreement with the arguments put forward by Mr van den Bos?
Mr President, the substance of our oral amendment would mean that what we were asking for effectively is that the results of the earlier elections stand and be implemented. 'Without delay' changes the meaning of what we are attempting. We could not accept that, so I presume we will just have to vote.
Mr President, I should like to ask that in future the votes should be held at the time indicated in the order of business, because then it would be possible for Members to be here.
Mr Rübig, it was anticipated that we would proceed to the vote following the debates and that is what we have done.
I should like to thank my colleagues, particularly Mrs Fourtou, Mr Oreja, Mr Manders and Mrs Echerer, for supporting this initiative for a written declaration. I want to thank all Members who signed it, even if at times they felt overwhelmed by our enthusiasm and over-zealous attempts at persuasion. It is clear that piracy has now reached epidemic proportions in Europe and poses severe risks to consumer health and safety, with fake toys, medicines and spare parts coming into the EU. In 2002 alone seizure of such goods doubled in the European Union.
I believe that this declaration sends a strong signal from this House to Member States and to accession countries to act to crack down on piracy. Parliament has now called for action, with this majority support. The Italian presidency should now take up this issue and put it to the top of their agenda. We hope that Member States will not ignore or dismiss this House's wish for action.
That was the last item on the agenda. The Minutes of this session will be submitted to Parliament for its approval at the beginning of the next part-session.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 4.40 p.m.)
Mr President, this debate on Strasbourg is not scheduled. Can we move on to the explanation of votes please?
The deep grievances of Portuguese farmers against this profoundly unfair common agricultural policy are longstanding. It is always being said that Portugal and its agriculture benefit less than any other European Union Member State from the CAP.
I voted for the amendments advocating the complete rejection of the European Commission's proposals because I wanted to register politically the fact that the Portuguese people were unhappy and disappointed with the Commission's original proposals. These did not even begin to constitute a satisfactory response to our legitimate expectations.
Nevertheless, I do acknowledge the excellent work carried out by Mr Cunha, as well as the need for CAP reform. The latter is indispensable both for financial reasons - that is to say, reasons linked to negotiations with the World Trade Organisation - and because of consumers' demands and the need to respond to a new type of demand, oriented less towards production and more towards the rural world. I believe that the European Parliament's position has the merit of directing the reform towards more reasonable, balanced and fair positions, principally because of the gradualism and prudence it introduces. I would still like to give Commissioner Fischler the benefit of the doubt, as he guaranteed at the end of the debate that the Commission would now support Mediterranean produce as strongly as it has supported other production. For these reasons, I supported most of Parliament's proposals but abstained from the final vote.
This resolution is a shameless confession of what the ?U means by 'cooperation' with the Balkan countries. At the same time, it reveals to the most disbelieving why Yugoslavia was bombed and what the purpose of breaking it up was.
Within the framework of a clearly neo-colonialist policy, the European Parliament is calling on the Balkan countries to come into line with euro-unification and euro-Atlantic standards, to set integration into the EU as their sole prospect, to change their political structure and their internal legislation and to condemn their past. It is also calling on them to ensure they create a reliable system of prosecution, personal records and information, train their police in accordance with Europol standards, cooperate fully with the 'court' on Yugoslavia and reform their education systems in line with EU standards.
These are the foundations on which the Greek Government and the ?U are building their policy in the Balkans: subjugation, abolition of any concept of national independence, in order to facilitate the penetration of the monopolies and the plundering of peoples and countries.
In voting against this disgraceful text, we the MEPs of the Communist Party of Greece are emphasising that there is an increasingly urgent need to step up the peoples' fight against the imperialist expansionism of the ?U, against monopoly interests.
A democratic Turkey is welcome in the EU - provided that conflicts with neighbours and minorities are solved.
Turkey constitutes a test of principle for the EU. Is the EU to remain a closed-off Judaeo-Christian fortress with its claws out or to become a broad organisation of cooperation between all European peoples, nations, regions and linguistic and cultural groups? For the Group of the Greens/European Free Alliance, the answer is clear: we hope that Turkey will continue on the path of reform so that formal negotiations concerning EU membership can be begun next year.
I am in favour of Turkish membership provided that the country, for example, reduces the role of the army in political life and, if need be, completely abolishes the National Assembly; that the country's minorities - the Kurds, Armenians and Syrians - are given the same rights as other citizens; and that freedom of expression is guaranteed.
The report also repeats an old desire from previous EP resolutions in 1987 and 2002 to the effect that Turkey must acknowledge the genocide that took place in Armenia in 1915.
A reconciliation between Turks and Armenians must not fall through because of an historic argument of interpretation, but it is rather odd that contemporary Turkish politicians have such difficulty in acknowledging an historical fact without reservation - that, in desperation, the Fascist Young Turkish regime ordered the mass murder of Armenians, something for which the Young Turkish leaders were punished by Turkish courts after the war.
. (EL) The open coordination procedure is an underhand way of promoting EU policies outside the framework of the Treaties. The procedure consists of determining guidelines, transferring them to national policy and monitoring, evaluating and reviewing them. It is being promoted as a coordination procedure on a voluntary basis and as a mechanism for exchanging experience; however, the fact that it does not require legislation at Community level makes it particularly opaque and, consequently, ideal for promoting anti-grass roots policies or policies which fall outside the competences of the ?U.
Between when it was introduced and today, it has been applied many times to issues of employment, social policy, research policy, for companies, education, immigration, asylum and so on. Thus, the peoples of the Member States of the ?U come up against a volley of anti-labour measures (for example, employment relations, pensions and the famous Bologna process for universities), without realising that they emanate from the ?U.
The report which we are examining not only fails to oppose the anti-democratic essence of the procedure, but also tries to beautify it and give it a democratic veneer. For these reasons, the MEPs of the Communist Party of Greece voted against it, just as we voted against the motion by the Committee on Culture, Youth, Education, the Media and Sport. The workers will not be deceived by the policy of the ?U, however much and however they try to wrap it up.
In paragraph 4, the report calls upon the Convention 'to provide a legal basis for sport in the future Treaty of the Union, recognising its cultural, educational and social functions and including a reference to equal access for women and men to participation in sports and related responsibilities'. I am able to concur with everything that is being said in this House about sport - but not that the EU should be given the right to legislate in respect of this area too. That is why I have voted against the report.
A Swedish proverb says that 'if you are too greedy, you easily lose the lot'. The EU neither can nor should take upon itself the right to legislate in respect of sport. That would be extending the EU's jurisdiction too far, and without the EU having the ability to comply with this responsibility. The principles of subsidiarity and proportionality are unambiguous in indicating that centralised legislation at European level far away from the sports associations, clubs and practitioners would not add any value to sport but, on the contrary, afford it significant disadvantages.
. In the year 2000 around 216 000 women in the European Union fell victim to breast cancer and of these, 79 000 died. Breast cancer is the most common cause of death among women aged between 35 and 55. We must reduce the breast cancer mortality rate in the European Union.
Only eight out of fifteen Member States in the E.U. have nation-wide breast cancer screening programmes. Each E.U. Member State must guarantee that women aged between 50 and 70 receive a mammography every two years based on European guidelines. These programmes should be required to meet certain quality standards. Each mammograph must be read independently by two radiologists. The image quality and radiation doses of the equipment must be monitored regularly.
I welcome the allocation of EUR 400 million for cancer research under the Sixth E.U. Framework Research Programme. Further research must take place into the relationship between breast cancer and potential risk factors such as tobacco use.
I would urge the European Commission to bring forward a proposal for a recommendation on mammography and to do so at the earliest opportunity.